Exhibit 10.1

 

 

CUSIP No. 008253AD8

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of November 3, 2011

 

among

 

AFFILIATED MANAGERS GROUP, INC.,
as Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Swingline Lender,

 

and

 

The Several Lenders
from Time to Time Parties Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Lead Arranger and Sole Book Manager

 

CITIBANK, N.A.,

DEUTSCHE BANK SECURITIES INC.,

JPMORGAN CHASE BANK, N.A.,

 

and

 

RBS CITIZENS, N.A.,

as Co-Syndication Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS AND INTERPRETATION

2

1.1

Defined Terms

2

1.2

Other Definitional and Interpretive Provisions

20

1.3

Accounting Terms

21

1.4

Effect of Restatement

21

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS; SWINGLINE LOANS

21

2.1

Revolving Loans

21

2.2

Procedure for Borrowing Revolving Loans

22

2.3

Increase of Commitments; Conversion of Original Commitments

22

2.4

Fees

24

2.5

Termination or Reduction of Commitments

24

2.6

Repayment of Loans; Evidence of Debt

25

2.7

Swingline Loans

26

2.8

Procedure for Swingline Borrowing and Prepayment; Refunding of Swingline Loans

26

2.9

Obligations of Lenders Several

28

 

 

 

SECTION 3.

GENERAL PROVISIONS APPLICABLE TO THE LOANS

28

3.1

Optional Prepayments

28

3.2

Mandatory Prepayments

28

3.3

Conversion and Continuation Options

29

3.4

Minimum Amounts and Maximum Number of Tranches

29

3.5

Interest Rates and Payment Dates

29

3.6

Computation of Interest and Fees

30

3.7

Inability to Determine Interest Rate

30

3.8

Pro Rata Treatment and Payments

31

3.9

Illegality

32

3.10

Requirements of Law

32

3.11

Taxes

34

3.12

Indemnity

36

3.13

Change of Lending Office

37

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

3.14

Replacement of Lenders

37

3.15

Cash Collateral

38

3.16

Defaulting Lenders

38

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

40

 

 

 

4.1

Financial Condition

40

4.2

No Change

41

4.3

Existence; Compliance with Law

41

4.4

Power; Authorization; Enforceable Obligations

41

4.5

No Legal Bar

42

4.6

No Material Litigation

42

4.7

No Default

42

4.8

Ownership of Property; Liens

42

4.9

Taxes

42

4.10

Federal Regulations

42

4.11

ERISA

43

4.12

Investment Company Act; Investment Advisers Act

43

4.13

Subsidiaries and Other Ownership Interests

44

4.14

Use of Proceeds

44

4.15

Accuracy and Completeness of Information

44

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

44

 

 

 

5.1

Conditions to Effectiveness

44

5.2

Conditions to Each Loan

46

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

47

 

 

 

6.1

Financial Statements

47

6.2

Certificates; Other Information

47

6.3

Payment of Obligations

50

6.4

Conduct of Business and Maintenance of Existence

50

6.5

Maintenance of Property; Insurance

50

6.6

Inspection of Property; Books and Records; Discussions

50

6.7

Notices

51

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

6.8

Subsidiaries

52

 

 

 

SECTION 7.

NEGATIVE COVENANTS

52

 

 

 

7.1

Financial Condition Covenants

52

7.2

Limitation on Priority Debt

52

7.3

Limitation on Liens

52

7.4

Limitation on Fundamental Changes

53

7.5

Limitation on Sale of Assets

53

7.6

Burdensome Agreements

54

7.7

Limitation on Transactions with Affiliates

54

7.8

Limitation on Certain Payments

55

7.9

Limitation on Changes in Fiscal Year

55

 

 

 

SECTION 8.

EVENTS OF DEFAULT

55

 

 

 

8.1

Events of Default

55

8.2

Application of Funds

57

 

 

 

SECTION 9.

THE ADMINISTRATIVE AGENT

57

 

 

 

9.1

Appointment and Authorization

57

9.2

Rights as a Lender

58

9.3

Exculpatory Provisions

58

9.4

Reliance by Administrative Agent

59

9.5

Delegation of Duties

59

9.6

Resignation of Administrative Agent

59

9.7

Non-Reliance on Administrative Agent and Other Lenders

60

9.8

Administrative Agent May File Proofs of Claim

60

9.9

[Intentionally Omitted]

61

9.10

Other Agents; Arranger and Managers

61

 

 

 

SECTION 10.

MISCELLANEOUS

61

 

 

 

10.1

Amendments and Waivers

61

10.2

Notices

62

10.3

No Waiver; Cumulative Remedies

64

10.4

Survival of Representations and Warranties

64

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

10.5

Expenses; Indemnity; Waiver of Damages

64

10.6

Successors and Assigns; Participations and Assignments

65

10.7

Adjustments; Set-off

69

10.8

Counterparts

70

10.9

Severability

70

10.10

Integration

70

10.11

GOVERNING LAW

71

10.12

Submission To Jurisdiction; Waivers

71

10.13

Acknowledgements

71

10.14

WAIVERS OF JURY TRIAL

72

10.15

Confidentiality

72

10.16

Survival of Representations and Warranties

73

10.17

USA Patriot Act

73

10.18

Amendment and Restatement

73

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

ANNEX

Annex I

 

—

 

Pricing Grid

 

 

 

 

 

 

 

 

 

SCHEDULES

Schedule I

 

—

 

Lender Commitments

Schedule 4.1

 

—

 

Financial Condition

Schedule 4.2

 

—

 

Certain Changes

Schedule 4.9

 

—

 

Taxes

Schedule 4.13

 

—

 

Subsidiaries and Other Ownership Interests

Schedule 6.8

 

—

 

Subsidiaries

Schedule 7.7

 

—

 

Transactions with Affiliates

Schedule 10.2

 

—

 

Addresses

 

 

 

 

 

 

 

 

 

EXHIBITS

Exhibit A

 

—

 

Form of Note

Exhibit B

 

—

 

Form of Borrower Certificate

Exhibit C

 

—

 

Form of Opinion of Borrower’s Counsel

Exhibit D

 

—

 

Form of Assignment and Assumption

Exhibit E

 

—

 

Form of Confidentiality Agreement

Exhibit F

 

—

 

Terms and Conditions of Subordinated Indebtedness

Exhibit G

 

—

 

Form of Compliance Certificate

Exhibit H

 

—

 

Form of Borrowing Notice

Exhibit I

 

—

 

Form of Conversion/Continuation Notice

Exhibit J

 

—

 

Form of Joinder Agreement

Exhibit K

 

—

 

Form of Conversion Supplement

 

--------------------------------------------------------------------------------

 


 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIFTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 3, 2011,
is among Affiliated Managers Group, Inc., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions from time to
time parties to this Agreement as lenders (collectively, the “Lenders”), Bank of
America, N.A. (“Bank of America”), as Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders, and Bank of America, N.A., as administrative
agent, are parties to that certain Fourth Amended and Restated Credit Agreement,
dated as of January 12, 2011 (as amended and in effect immediately prior to the
effectiveness of this Agreement, the “Existing Credit Agreement”), pursuant to
which the Lenders have provided a revolving credit facility and a swingline
sub-facility to the Borrower;

 

WHEREAS, the Borrower desires to extend the maturity of the “Commitments” under
and as defined in the Existing Credit Agreement (the “Existing Commitments”) to
a date that is five (5) years from the Closing Date;

 

WHEREAS, the Borrower has requested (a) the Lenders and the Administrative Agent
amend and restate, in its entirety, the Existing Credit Agreement to, among
other things, extend the maturity of the Existing Commitments of the Lenders,
subject to the terms and conditions hereof, and (b) each Lender agree that such
Lender’s Existing Commitments shall continue hereunder as a Extended Commitment
(as hereinafter defined);

 

WHEREAS, (a) each of the undersigned Lenders (such undersigned Lenders being
hereinafter referred to collectively as the “Extended Commitment Lenders”),
which Extended Commitment Lenders constitute the “Required Lenders” under and as
defined in the Existing Credit Agreement, and the Administrative Agent are
willing to amend and restate, in its entirety, the Existing Credit Agreement on
the terms and conditions set forth in this Agreement, and (b) each Extended
Commitment Lender has agreed that such Lender’s Existing Commitments shall
continue under this Agreement as an Extended Commitment in an amount equal to
its Existing Commitment;

 

WHEREAS, all “Swingline Loans” under and as defined in the Existing Credit
Agreement shall continue, subject to the terms and conditions set forth in this
Agreement, as Swingline Loans hereunder and each Lender shall have a direct or
participation share in each such Swingline Loan equal to its Commitment
Percentage thereof; and

 

WHEREAS, each Lender that has not agreed (by executing a counterpart of this
Agreement) to extend the maturity of its Existing Commitment shall continue
under this Agreement as an Original Commitment Lender (as hereinafter defined)
on the terms and conditions set forth herein, with an Original Commitment (as
hereinafter defined) in an amount equal to its Existing Commitment with an
Original Termination Date (as hereinafter defined).

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1.        
DEFINITIONS AND INTERPRETATION

 

1.1           Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

 

“ABR” means for any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“ABR Loan” means a Loan that bears interest at a rate based upon the ABR.

 

“Acquisition” means the acquisition by the Borrower, directly or indirectly, of
equity interests in an Investment Firm.

 

“Adjusted Consolidated EBITDA” means, for any Computation Period, Consolidated
EBITDA for such Computation Period adjusted by giving effect on a pro forma
basis to Acquisitions and dispositions completed during such Computation Period.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under this Agreement and the other Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.2, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or
(b) direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

“Agent Parties” is defined in Section 10.2(d).

 

“Aggregate Commitments” means the aggregate Commitments of all Lenders. The
Aggregate Commitments are $750,000,000 as of the Closing Date.

 

2

--------------------------------------------------------------------------------


 

“Agreement” means this Fifth Amended and Restated Credit Agreement.

 

“Applicable Margin” means with respect to Eurodollar Loans and ABR Loans, from
time to time, the rate per annum set forth under the headings “Applicable Margin
for Eurodollar Loans” and “Applicable Margin for ABR Loans,” respectively, on
Annex I based upon the Debt Rating.

 

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book manager.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.6(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel and, to the extent
not duplicative of services performed by external counsel, the reasonable and
documented allocated cost of internal legal services and all reasonable and
documented expenses and disbursements of internal counsel.

 

“Available Commitment” means as to any Lender at any time, an amount equal to
the excess, if any, of (a) the amount of such Lender’s Commitment over (b) the
aggregate principal amount of all outstanding Revolving Loans made by such
Lender plus, for all purposes other than Section 2.4(a), its Commitment
Percentage of all outstanding Swingline Loans.

 

“Bank of America” is defined in the preamble and includes any successor thereto.

 

“Borrower” is defined in the preamble and includes any successor thereto.

 

“Borrower Materials” is defined in Section 6.2.

 

“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.2 or 2.8 as a date on which the Borrower requests the Lenders or the
Swingline Lender to make Loans hereunder.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to the determination of the Eurodollar Rate, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

 

“Capital Securities” means the “Preferred Securities” issued in connection with
(and as defined in) the Capital Trust Indentures.

 

3

--------------------------------------------------------------------------------


 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

“Capital Trust I” means AMG Capital Trust I, a special purpose Delaware
statutory trust established by the Borrower, of which the Borrower holds all of
the common securities and other securities having the power to vote generally.

 

“Capital Trust I Indenture” means the Indenture dated as of April 3, 2006
between the Borrower and LaSalle Bank National Association, as Debenture
Trustee.

 

“Capital Trust II” means AMG Capital Trust II, a special purpose Delaware
statutory trust established by the Borrower, of which the Borrower holds all of
the common securities and other securities having the power to vote generally.

 

“Capital Trust II Indenture” means the Indenture dated October 11, 2007 between
the Borrower and LaSalle Bank National Association, as Debenture Trustee.

 

“Capital Trust Indentures” means, collectively, the Capital Trust I Indenture
and the Capital Trust II Indenture and any indentures issued in exchange for any
of the foregoing or in addition to the foregoing so long as such indentures have
economic terms consistent with and substantially similar to, the terms contained
in the foregoing indentures.

 

“Capital Trusts” means, collectively, Capital Trust I, Capital Trust II and
other similar special purpose vehicles established by the Borrower, of which the
Borrower holds all of the common securities and other securities having the
power to vote generally, which special purpose vehicle issues Capital
Securities.

 

“Cash Equivalent” means, at any time, (a) any evidence of indebtedness, maturing
not more than one year after such time, issued or guaranteed by the United
States or any agency thereof, (b) commercial paper, maturing not more than one
year from the date of issue, or corporate demand notes, in each case (unless
issued by a Lender or its holding company) rated at least A-1 or A-2 by S&P or
P-1 or P-2 by Moody’s (or carrying an equivalent rating by an
internationally-recognized rating agency), (c) any certificate of deposit (or
time deposits represented by such certificates of deposit) or banker’s
acceptance, maturing not more than one year after such time, or overnight
Federal Funds transactions or money market deposit accounts that are issued or
sold by, or maintained with, a commercial bank or financial institution
incorporated under the laws of the United States, any state thereof or the
District of Columbia which is rated at least A-1 or A-2 by S&P or P-l or P-2 by
Moody’s (or carrying an equivalent rating by an internationally-recognized
rating agency), (d) any repurchase agreement entered into with a commercial bank
or financial institution meeting the requirements of clause (c) which (i) is
secured by a fully perfected security interest in any obligation of the type
described in any of clauses (a) through (c) and (ii) has a market value at the
time such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such commercial bank or financial institution
thereunder, (e) securities with maturities of six months or less from the date
of acquisition backed by standby letters of credit issued by any commercial bank
or financial

 

4

--------------------------------------------------------------------------------


 

institution meeting the requirements of clause (c), (f) any short-term (or
readily marketable or immediately redeemable) investment in a structured
investment vehicle, structured investment deposit or similar instrument with a
financial strength rating of A by S&P or Moody’s or (g) shares of money market
mutual or similar funds which invest primarily in assets satisfying the
requirements of clauses (a) through (f) of this definition.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Swingline Lender and the Lenders,
as collateral for Obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect thereof (as the context may require),
cash or deposit account balances or, if Swingline Lender shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and
(b) the Swingline Lender. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 30% or more of the Capital Stock of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right); or

 

(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1 shall be satisfied.

 

5

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Commitment” means, as to any Lender, the sum of such Lender’s (a) Original
Commitment, if any, and (b) Extended Commitment, if any.

 

“Commitment Fee Rate” means, from time to time, the rate per annum set forth
under the heading “Commitment Fee Rate” on Annex I based upon the Debt Rating.

 

“Commitment Percentage” means, as to any Lender at any time, the percentage
(carried out to nine decimal places) which such Lender’s Commitment then
constitutes of the Aggregate Commitments (or, at any time after all Commitments
shall have expired or terminated, then the Commitment Percentage of each Lender
shall be determined based on the Commitment Percentage of such Lender most
recently in effect, giving effect to any subsequent assignments).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.

 

“Computation Period” means each period of four consecutive fiscal quarters
ending on the last day of a fiscal quarter.

 

“Consolidated EBITDA” means for any period the consolidated EBITDA of the
Borrower and its Subsidiaries for such period.

 

“Consolidated Interest Expense” means, for any period, the amount of interest
expense of the Borrower and, to the extent payable out of Free Cash Flow (and
not Operating Cash Flow) under the relevant Revenue Sharing Agreement, its
Subsidiaries payable in cash on a consolidated basis, net of the portion thereof
attributable to minority interests, for such period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Debt Rating” means, as of any date of determination, the ratings by the Rating
Agencies of the Borrower’s non-credit-enhanced, senior unsecured long-term debt
(or other similar corporate rating acceptable to the Administrative Agent);
provided that (a)  (i) if the Borrower does not have any such rating issued by a
Rating Agency, the Debt Rating applicable to Pricing Level 5 in the pricing grid
attached as Annex 1 shall apply, (ii) if the Borrower shall have a rating for
such debt issued by only one Rating Agency, then the Debt Rating shall be the
rating issued by such Rating Agency, (iii) if the Borrower shall have ratings
for such debt issued by only two of the three Rating Agencies, then the Debt
Rating shall be determined by reference to each such rating in the manner set
forth in clause (b) below and (iv) if the Borrower shall have ratings for such
debt issued by each such Rating Agency, then the Debt Rating shall be determined
by reference to the highest two ratings issued by such Rating Agencies in the
manner set forth in clause (b) below, and (b) in the event that clauses
(a)(iii) and (a)(iv) above apply, the Debt Rating shall be the ratings issued by
the applicable Rating Agencies; provided that (i) if the respective ratings
issued by the applicable Rating Agencies differ by one Pricing Level in the
pricing grid attached as Annex 1, then the Debt Rating applicable to the Pricing
Level for the lower of such two ratings shall apply (with the Debt Rating for
Pricing Level 1 being the highest

6

--------------------------------------------------------------------------------


 

and the Debt Rating for Pricing Level 5 being the lowest) and (ii) if there is a
split in the respective ratings issued by the applicable Rating Agencies of more
than one Pricing Level, then the Debt Rating applicable to the Pricing Level
that is one Level higher than the Pricing Level of the lower rating shall
apply.  For the avoidance of doubt, the inclusion of multiple Debt Ratings
within Pricing Level 4 is intended as an exception to clause (i) of the proviso
in the preceding sentence, such that a split in Debt Ratings among those that
are specified in Pricing Level 4 shall still entitle the Borrower to the pricing
indicated in Pricing Level 4.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Default Rate” means (a) an interest rate equal to (i) the ABR plus (ii) the
Applicable Margin, if any, applicable to ABR Loans plus (iii) 2% per annum; and
(b) with respect to a Eurodollar Loan, the Default Rate shall be an interest
rate equal to (i) the Eurodollar Rate applicable to such Loan plus (ii) the
Applicable Margin applicable to Eurodollar Loans plus (iii) 2% per annum.

 

“Defaulting Lender” means, subject to Section 3.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder,  including in respect of its Revolving Loans or
participations in respect of Swingline Loans, within three Business Days of the
date required to be funded by it hereunder, unless such obligation is the
subject of a good faith dispute, (b) has notified the Borrower, or the
Administrative Agent or any Lender in writing that it does not intend to comply
with its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder, unless such obligations are the
subject of a good faith dispute, or under other agreements in which it commits
to extend credit, (c) has failed, within three Business Days after request by
the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm contracts or agreements made with such Lender.

 

7

--------------------------------------------------------------------------------


 

“Dollars” and “$” mean lawful currency of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“EBITDA” means, for any Person for any period, the sum (without duplication) of
the amount for such Person for such period of (a) its net income before taxes
(net of the portion thereof attributable to non-controlling interests, including
any non-controlling interests in any partnership) and (b) to the extent deducted
in determining its net income, (i) its interest expense (including capitalized
interest expense), (ii) its depreciation expense, (iii) its amortization
expense, (iv) its non-cash asset impairment expense, (v) its Non-Cash Based
Compensation Costs, and (vi) other non-cash gains or losses (provided that if
any such non-cash losses referred to in this clause (vi) of this clause
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from EBITDA to such extent).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.6(b) (subject to such consents, if any, as may be
required under Section 10.6(b)(iii)).

 

“Environmental Law” means any Federal, state, local or foreign statute, law,
regulation, ordinance, rule, judgment, order, decree, permit, concession, grant,
franchise, license, agreement or governmental restriction relating to pollution
or the protection of the environment or the release of any material into the
environment, including any of the foregoing related to hazardous substances or
wastes, air emissions or discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in

 

8

--------------------------------------------------------------------------------


 

reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon  the Borrower
or any ERISA Affiliate.

 

“Eurodollar Base Rate” means:

 

(a)           with respect to a Eurodollar Loan, for any Interest Period, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period; and

 

(b)           for any interest calculation with respect to an ABR Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the ABR Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

 

“Eurodollar Loan” means a Loan that bears interest at a rate based upon the
Eurodollar Rate.

 

“Eurodollar Rate” means, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

Eurodollar Rate =

 

Eurodollar Base Rate

 

 

 

1.00 - Eurodollar Reserve Percentage

 

 

9

--------------------------------------------------------------------------------


 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any particular
Lender, under regulations issued from time to time by the FRB for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurodollar funding (currently
referred to as “Eurocurrency liabilities”).  The Eurodollar Rate for each
outstanding Eurodollar Loan shall be adjusted automatically as of the effective
date of any change in the Eurodollar Reserve Percentage.

 

“Event of Default” means any of the events specified in Section 8.1.

 

“Excluded Intercompany Indebtedness” means, (i) Indebtedness owed by the
Borrower or any Subsidiary to a Wholly-Owned Subsidiary or the Borrower and
(ii) up to an aggregate amount of $50,000,000 of Indebtedness owed by the
Borrower or any Subsidiary to any Subsidiary that is not a Wholly-Owned
Subsidiary.

 

“Excluded Taxes” is defined in Section 3.11(a).

 

“Existing Commitments” is defined in the recitals to this Agreement.

 

“Existing Credit Agreement” is defined in the recitals to this Agreement.

 

“Extended Commitment” means, as to any Lender, the obligation of such Lender to
make Revolving Loans to the Borrower hereunder and to participate in Swingline
Loans in an aggregate principal amount at any one time outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule I under the heading
“Extended Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be increased or reduced from time to time in accordance with the
provisions of this Agreement.  The aggregate amount of Extended Commitments on
the Closing Date is $720,000,000.

 

“Extended Commitment Lender” is defined in the recitals to this Agreement and
shall include each other Lender, from time to time party hereto, that holds an
Extended Commitment (including any Original Commitment Lender which converts its
Original Commitment to an Extended Commitment pursuant to Section 2.3(g)).

 

“Extended Commitment Period” means the period from and including the Closing
Date to the Extended Termination Date or such earlier date on which the Extended
Commitments shall terminate as provided herein.

 

“Extended Termination Date” means November 3, 2016.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day, and (b) if no such rate is so published on such
next succeeding

 

10

--------------------------------------------------------------------------------


 

Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Bank of America on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letter” means that certain fee letter, dated as of January 12, 2011, by and
among Bank of America, the Arranger and the Borrower.

 

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 

“Financial Statements” is defined in Section 4.1.

 

“Fitch” means Fitch, Inc., doing business as Fitch Ratings.

 

“Foreign Subsidiary” means any Subsidiary (i) that is not organized under the
laws of the United States, any state thereof or the District of Columbia,
(ii) substantially all the assets of which are comprised (directly or
indirectly) of equity interests in Foreign Subsidiaries (within the meaning of
clause (i) above) if at least one or more such Foreign Subsidiaries is a
controlled foreign corporation within the meaning of Section 957 of the Code,
and (iii) any Subsidiary that is owned, directly or indirectly, by a Subsidiary
that is a controlled foreign corporation within the meaning of Section 957.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Free Cash Flow” means, without duplication, distributions due and payable to
the Borrower or its direct or indirect Subsidiaries (in the case of Subsidiaries
with third-party shareholders, giving effect to the allocable share of the
Borrower and its Wholly-Owned Subsidiaries) by and from an Investment Firm under
the Revenue Sharing Agreement applicable to such Investment Firm, including the
Borrower’s or such Subsidiary’s allocated share of “Free Cash Flow” or “Owners’
Allocation” as such terms are defined in certain Revenue Sharing Agreements.

 

“Fronting Exposure” means, at any time there is a Lender that is a Defaulting
Lender, with respect to the Swingline Lender, such Defaulting Lender’s
Commitment Percentage of Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Funds” means the collective reference to all Investment Companies and other
investment accounts or funds (in whatever form and whether personal or
corporate) for which any Subsidiary or Investment Firm provides advisory,
management or administrative services.

 

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.

 

11

--------------------------------------------------------------------------------


 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement, counterindemnity or similar obligation, in any such
case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Increase Effective Date” is defined in Section 2.3(c).

 

“Increasing Lender” is defined in Section 2.3(b).

 

“Indebtedness” means, as to any Person at any date and without duplication, all
of the following, whether or not (except as provided in clause (e) below)
included as Indebtedness or liabilities in accordance with GAAP: (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current trade liabilities incurred in
the ordinary course of business and payable in accordance with customary
practices), (b) any other indebtedness of such Person which is evidenced by a
note, bond, debenture or similar instrument, (c) all obligations of such Person
under Financing Leases, (d) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of

 

12

--------------------------------------------------------------------------------


 

acceptances, letters of credit, bank guarantees, surety bonds or similar
facilities issued or created for the account of such Person, (e) all obligations
of such Person under noncompetition agreements reflected as liabilities on a
balance sheet of such Person in accordance with GAAP, (f) all liabilities
secured by any Lien on any property owned by such Person even though such Person
has not assumed or otherwise become liable for the payment thereof, (g) all net
obligations of such Person under interest rate, commodity, foreign currency and
financial markets swaps, options, futures and other hedging obligations (valued,
at such date, in accordance with the Borrower’s customary practices, as approved
by its independent certified public accountants), (h) all Guarantee Obligations
of such Person in respect of any Indebtedness (as defined above) of any other
Person, and (i) all Indebtedness (as defined above) of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which such Person is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to such Person.  For
purposes of the foregoing definition (including for purposes of Section 7.1,
Section 7.2 and Section 7.3(i)), (A) with regard to a Subsidiary, the term
“Indebtedness” shall include only a percentage of Indebtedness incurred by it
equal to the percentage of the Borrower’s direct and indirect ownership interest
in such Subsidiary and (B) with regard to the Borrower or any Subsidiary, the
term “Indebtedness” shall include, after any reduction in accordance with the
foregoing clause (A), only a percentage of Indebtedness incurred by it and owed
to a Subsidiary that is not a Wholly-Owned Subsidiary equal to the percentage of
the minority interest not owned, directly or indirectly, by the Borrower.  For
the avoidance of doubt, the term “Indebtedness” shall not include (i) Synthetic
Lease Obligations, (ii) any Guarantee Obligations in respect of Synthetic Lease
Obligations, or (iii) any liabilities secured by any Lien in connection with
Synthetic Lease Obligations.

 

The term “Indebtedness” shall not include contingent obligations to make
payments under affiliate equity interest purchases, put or call rights, or
operating agreements entered into in the ordinary course of business, consistent
with past practices of the Borrower and its Subsidiaries, unless (A) such
payment has become due and payable and (B) any of (x) such payment is secured by
any Lien on assets of the Borrower, (y) such payment is to be made by a
Subsidiary, or (z) such payment is not made with five (5) Business Days of when
due.

 

“Indemnitee” is defined in Section 10.5(b).

 

“Interest Payment Date” means (a) as to any ABR Loan, (i) the last Business Day
of each March, June, September and December and (ii) the last day of each of the
Original Commitment Period and the Extended Commitment Period, (b) as to any
Eurodollar Loan, (i) the last day of each Interest Period therefor, (ii) if any
Interest Period is longer than three months, each three-month anniversary of the
first day of such Interest Period, (iii) the date of any prepayment thereof and
(iv) the last day of each of the Original Commitment Period and the Extended
Commitment Period.

 

“Interest Period” means, with respect to any Eurodollar Loan:

 

(i)            initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurodollar Loan and ending one or
two weeks or one, two, three or six months thereafter (or such other period as
is requested by the Borrower and consented to by

 

13

--------------------------------------------------------------------------------


 

all Lenders and the Administrative Agent), as selected by the Borrower in its
notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and

 

(ii)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one or
two weeks or one, two, three or six months thereafter (or such other period as
is requested by the Borrower that is twelve months or less and consented to by
all Lenders and the Administrative Agent), as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;

 

provided that the foregoing provisions relating to Interest Periods are subject
to the following:

 

(1)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(2)           (A) the Borrower may not select any Interest Period that would
extend beyond the scheduled Original Termination Date in respect of any Loan
outstanding prior to the Original Termination Date and (B) the Borrower may not
select any Interest Period that would extend beyond the scheduled Extended
Termination Date in respect of any Loan outstanding after the Original
Termination Date but prior to the Extended Termination Date; and

 

(3)           unless otherwise agreed by the Borrower, all Lenders and the
Administrative Agent, any Interest Period (other than a one or two week Interest
Period) that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the
appropriate subsequent calendar month.

 

“Investment Advisers Act” means the Investment Advisers Act of 1940.

 

“Investment Company” means an “investment company” as such term is defined in
the Investment Company Act.

 

“Investment Company Act” means the Investment Company Act of 1940.

 

“Investment Firm” means any Subsidiary or other Person engaged, directly or
indirectly, primarily in the business (the “Investment Management Business”) of
providing investment advisory, management, distribution or administrative
services to Funds (or investment accounts or funds which will be included as
Funds after the Borrower acquires a direct or indirect interest in such other
Person) and in which the Borrower, directly or indirectly, has purchased or
otherwise acquired, or has entered into an agreement to purchase or otherwise
acquire, Capital Stock or other interests entitling the Borrower, directly or
indirectly, to a share of five percent (5.00%) or more of the revenues, earnings
or value thereof.

 

“Investment Management Business” is defined in the definition of “Investment
Firm.”

 

“Joinder Agreement” is defined in Section 2.3(b).

 

14

--------------------------------------------------------------------------------


 

“Junior Subordinated Debentures” means (a) the 5.10% Junior Subordinated
Convertible Debentures due April 15, 2036 issued by the Borrower to the Capital
Trust I and (b) the 5.15% Junior Subordinated Convertible Debentures due
October 15, 2037 issued by the Borrower to the Capital Trust II in each case in
exchange for the proceeds of the issuance of the Capital Securities and certain
related common trust securities and (c) any debentures issued in exchange for
any of the foregoing or in addition to the foregoing so long as such debentures
have economic terms consistent with and substantially similar to, the terms
contained in the foregoing debentures.

 

“Lenders” is defined in the preamble (and such term includes the Swingline
Lender); provided, however, that Original Commitment Lenders shall cease to be a
party hereto (in its capacity as such) at such time (x) the Original Commitment
Period shall have ended and (y) no amounts are owing hereunder to such Original
Commitment Lender, provided, further, that each such Original Commitment Lender
shall continue to be entitled to the benefits of Sections 3.10, 3.11, 3.12, and
10.5 with respect to facts and circumstances occurring prior to such time.

 

“Leverage Ratio” means, as of any date, the ratio of (a) the remainder of Total
Indebtedness minus all (but not more than $50,000,000) consolidated cash and
Cash Equivalents of the Borrower, in each case as of such date, to (b) Adjusted
Consolidated EBITDA for the Computation Period ending on (or, if such date is
not the last day of a Computation Period, most recently prior to) such date.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any Financing Lease or synthetic lease
having substantially the same economic effect as any of the foregoing).

 

“Loan Documents” means this Agreement, any Notes, Fee Letter and any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 3.15 of this Agreement.

 

“Loan Parties” means the Borrower.

 

“Loans” means as applicable, and as the context may require, either (a) a
Revolving Loan or a Swingline Loan or (b) collectively, the Revolving Loans and
the Swingline Loans.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of the Borrower to perform
its obligations under any Loan Document to which it is a party or (c) the
validity or enforceability against the Borrower of any Loan Document to which it
is a party or the rights or remedies of the Administrative Agent or the Lenders
hereunder or thereunder.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is

 

15

--------------------------------------------------------------------------------


 

obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Cash Based Compensation Costs” means for any period, the amount of non-cash
expense or costs computed under FAS 123R and related interpretations, which
relate to the issuance of interests in the Borrower, any Subsidiary or any
Investment Firm.

 

“Non-Excluded Taxes” is defined in Section 3.11(a).

 

“Note” is defined in Section 2.6(e).

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, or any other document made, delivered or
given in connection therewith, in each case, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“Operating Cash Flow” means either “Operating Cash Flow” or “Operating
Allocation” as defined in the relevant Revenue Sharing Agreement; provided that
if such term is not defined in any Revenue Sharing Agreement, Operating Cash
Flow shall mean all revenues other than Free Cash Flow (as defined in this
Agreement) for the applicable Investment Firm.

 

“Original Commitment” means, as to any Lender, the obligation of such Lender to
make Revolving Loans to the Borrower hereunder and to participate in Swingline
Loans in an aggregate principal amount at any one time outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule I under the heading
“Original Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be increased or reduced from time to time in accordance with the
provisions of this Agreement.  The aggregate amount of Original Commitments on
the Closing Date is $30,000.000.

 

“Original Commitment Lender” means each Lender with an Original Commitment.

 

“Original Commitment Period” means the period from and including the Closing
Date to the Original Termination Date or such earlier date on which the Original
Commitments shall terminate as provided herein.

 

“Original Termination Date” means January 12, 2015.

 

“Participant Register” is defined in Section 10.6(d).

 

16

--------------------------------------------------------------------------------


 

“Participants” is defined in Section 10.6(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” is defined in Section 6.2.

 

“Public Lender” is defined in Section 6.2.

 

“Rating Agencies” means S&P, Moody’s and Fitch.

 

“Refunded Swingline Loans” is defined in Section 2.8(b).

 

“Refunding Date” is defined in Section 2.8(c).

 

“Register” is defined in Section 10.6(c).

 

“Regulation U” means Regulation U of the FRB.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, at any time, Lenders with Commitment Percentages
aggregating more than 50%, disregarding the Commitment Percentage of any
Defaulting Lender.

 

17

--------------------------------------------------------------------------------

 

 

 

 


 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” means each of the chief executive officer, the president,
the chief financial officer, the secretary, any executive vice president, any
senior vice president or any vice president of the Borrower or, with respect to
financial matters, the chief executive officer, the president, the senior
financial officer, any senior vice president or treasurer of the Borrower, in
each case acting singly.

 

“Revenue Sharing Agreement” means each agreement entered into by the Borrower or
a Subsidiary with an Investment Firm pursuant to which a specified percentage of
the revenue or profits of such Investment Firm is distributed among such
Investment Firm’s partners, shareholders or members, pro rata in accordance with
such partners’, shareholders’ or members’ ownership percentages in such
Investment Firm (such percentage being referred to in certain Revenue Sharing
Agreements as “Free Cash Flow” or “Owners’ Allocation”), or any other agreement
providing for the distribution of income, revenue, profits or assets of an
Investment Firm.

 

“Revolving Loans” is defined in Section 2.1(a).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Shareholder Asset Sale” means any transfer or issuance of the Capital Stock of
any Investment Firm or any Subsidiary to (x) one or more partners, officers,
directors, shareholders, employees or members (or any entity owned or controlled
by one or more of such Persons) of an Investment Firm which is a Subsidiary or
in which the Borrower or a Subsidiary has an ownership interest or (y) any
Person that shall become a partner, officer, director, shareholder, employee or
member (or any entity owned or controlled by one or more of such Persons) of any
such Investment Firm or Subsidiary upon the consummation of such transfer;
provided that (a) any such transfer is entered into in the ordinary course of
business pursuant to the buy/sell arrangements of affiliate equity interests
entered into in the ordinary course of business, consistent with past practices
of the Borrower and (b) with respect to any transfer of Capital Stock of a
Subsidiary, (i) if prior to such event the Borrower owned in excess of a 50% of
the Capital Stock of such Subsidiary, then after such event the Borrower shall
continue to own in excess of a 50% ownership interest in such Subsidiary, or
(ii) if prior to such event the Borrower (whether directly or through a
wholly-owned Subsidiary) was the managing member or general partner (or a Person
with similar rights and obligations) of such Subsidiary, the Borrower (whether
directly or through a wholly-owned Subsidiary) shall continue to be the managing
member or general partner (or a Person with similar rights and obligations) of
such Subsidiary.

 

“Securities Acts” means the Securities Act of 1933 and the Securities Exchange
Act of 1934.

 

18

--------------------------------------------------------------------------------


 

“Subordinated Payment Obligation” means any unsecured note evidencing
Indebtedness or other obligations issued to a seller in connection with an
Acquisition of an Investment Firm or in connection with an increase of the
Borrower’s direct or indirect ownership interest in an Investment Firm, in each
case as permitted hereunder, (i) for which the Borrower is directly, primarily
or contingently liable, (ii) the payment of the principal of and interest on
which and other obligations of the Borrower in respect of which are subordinated
to the prior payment in full of the principal of and interest (including post
petition interest whether or not allowed as a claim in any proceeding) on the
Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent and the Lenders hereunder, and (iii) which has (or is
subject to) terms and conditions that are generally consistent with the terms
and conditions of subordination set forth in Exhibit F (with any variation to
such terms and conditions that is adverse to the Lenders being subject to
approval by the Administrative Agent) or otherwise satisfactory in form and
substance to the Required Lenders.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which Capital Stock having ordinary voting
power (other than Capital Stock having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership, limited liability company or
other entity is at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person; provided, however, that in no event shall a Fund constitute a
“Subsidiary”.  Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Borrower.

 

“Swingline Amount” means the lesser of $15,000,000 and the aggregate amount of
the Commitments.

 

“Swingline Lender” means Bank of America in its capacity as the lender of the
Swingline Loans, or any successor swingline lender hereunder.

 

“Swingline Loans” is defined in Section 2.7(a).

 

“Swingline Participation Amount” is defined in Section 2.8(c).

 

“Synthetic Lease Obligation” means the monetary obligations of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).

 

“Taxes” is defined in Section 3.11(a).

 

“Term Credit Agreement” means that certain Term Credit Agreement, dated as of
November 3, 2011, among the Borrower, the lenders from time to time party
thereto, Bank of America, as administrative agent, and the other agents and
arrangers from time to time party thereto, as the same may be amended, restated
and otherwise modified from time to time.

 

19

--------------------------------------------------------------------------------


 

“Total Indebtedness” means, at any time, the sum of the aggregate principal
amount (including capitalized interest) of all Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis (including the Loans, purchase money
obligations, amounts payable under noncompetition agreements and the pro-rata
share (based on revenue and/or profit sharing percentage) of the funded
Indebtedness of any entity in which the Borrower or any Subsidiary has a
minority interest if the income from such entity is included in “Income from
equity method investments” in the Borrower’s consolidated financial statements);
provided that Total Indebtedness shall not include (i) Subordinated Payment
Obligations, (ii) net obligations under interest rate, commodity, foreign
currency or financial market swaps, options, futures and other hedging
obligations and (iii) 80% of the Junior Subordinated Debentures.

 

“Tranche” means the collective reference to Eurodollar Loans having Interest
Periods that began or will begin on the same date and end on the same later date
(whether or not such Loans shall originally have been made on the same day).

 

“Type” means, as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Wholly-Owned Domestic Subsidiary” means any Domestic Subsidiary all of the
Capital Stock of which is owned, directly or indirectly, by the Borrower.

 

“Wholly-Owned Subsidiary” means any Subsidiary all of the Capital Stock of which
is owned, directly or indirectly, by the Borrower; provided that any Subsidiary
shall be deemed a Wholly-Owned Subsidiary if at least 95% of the Capital Stock
of such Subsidiary is owned, directly or indirectly, by the Borrower and any
other Capital Stock of such Subsidiary is owned by the current or former
management of the Borrower.

 

1.2                                 Other Definitional and Interpretive
Provisions.  (a) Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in any Notes or any
certificate or other document made or delivered pursuant hereto.

 

(b)                                 When used with reference to a period of
time, the word “from” means “from and including” and the word “to” means “to but
excluding”.

 

(c)                                  The term “including” is not limiting and
means “including without limitation.”

 

(d)                                 Unless otherwise expressly provided herein,
(i) references to agreements (including this Agreement) and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of any Loan Document;
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions and rules consolidating, amending,
replacing, supplementing or interpreting such statute or regulation; and
(iii) references to “fiscal year” and “fiscal quarter” mean the relevant fiscal
period of the Borrower.

 

(e)                                  Section, subsection, clause, Annex,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

 

20

--------------------------------------------------------------------------------


 

(f)                                    The meanings given to terms defined
herein shall be equally applicable to both the singular and plural forms of such
terms.

 

1.3                                 Accounting Terms.

 

(a)                                  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at December 31, 2010 and the related audited consolidated statements of income
and of cash flows for the fiscal year ended on such date, audited by
PricewaterhouseCoopers LLP, except as otherwise specifically prescribed herein.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or other requirement set forth in
any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or other requirement to preserve the original
intent thereof in light of such change in GAAP (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

1.4                                 Effect of Restatement.

 

(a)                                  The Borrower and each Lender agree that,
effective as of the Closing Date, this Agreement amends and restates in its
entirety the Existing Credit Agreement.  At the Closing Date, the Commitments
shall be allocated in accordance with the terms hereof and each Lender shall
have a direct or participation share equal to its Commitment Percentage of all
outstanding Revolving Loans.

 

(b)                                 To facilitate allocation described in clause
(a), on the Closing Date, all revolving loans under the Existing Credit
Agreement shall be deemed to be Revolving Loans hereunder.

 

SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS; SWINGLINE LOANS

 

2.1                                 Revolving Loans.

 

(a)                                  Subject to the terms and conditions hereof
(i) each Original Commitment Lender and Extended Commitment Lender severally
agrees to make revolving credit loans (“Revolving Loans”) (provided that any
repricing or conversion of an outstanding Revolving Loan shall not be considered
a making of a Revolving Loan) to the Borrower from time to time during the
Original Commitment Period and (ii) thereafter, each Extended Commitment Lender
severally agrees to make Revolving Loans to the Borrower from time to time
during the remaining portion

 

21

--------------------------------------------------------------------------------


 

of the Extended Commitment Period, in each case, in an aggregate principal
amount at any one time outstanding not to exceed the amount of such Lender’s
Commitment; provided that no Lender shall be obligated to make a Revolving Loan
if, after giving effect to the making of such Revolving Loan, such Lender’s
Available Commitment would be less than zero Dollars ($0).  During the Extended
Commitment Period the Borrower may use the Commitments by borrowing, prepaying
the Revolving Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof.

 

(b)                                 The Revolving Loans may from time to time be
(i) Eurodollar Loans, (ii) ABR Loans or (iii) a combination thereof, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 3.3.

 

2.2                                 Procedure for Borrowing Revolving Loans. 
The Borrower may borrow Revolving Loans during the Extended Commitment Period on
any Business Day (including the portion thereof comprising the Original
Commitment Period); provided that the Borrower shall give the Administrative
Agent irrevocable written notice, in substantially the form of Exhibit H (or any
other form reasonably acceptable to the Administrative Agent), which may be
given by telephone (promptly confirmed in writing), facsimile or electronic
mail. Each such notice must be received by the Administrative Agent prior to
11:00 a.m., New York City time, (a) three Business Days prior to the requested
Borrowing Date, if all or any part of the requested Revolving Loans are to be
initially Eurodollar Loans or (b) on the requested Borrowing Date, if all of the
requested Revolving Loans are to be initially ABR Loans, in each case specifying
(i) the amount to be borrowed, (ii) the requested Borrowing Date, (iii) whether
the borrowing is to be of Eurodollar Loans, ABR Loans or a combination thereof
and (iv) if the borrowing is to be entirely or partly of Eurodollar Loans, the
respective amounts of each such Type of Revolving Loan and the respective
lengths of the initial Interest Periods for such Eurodollar Loans.  Each
borrowing of ABR Loans (other than Swingline Loans pursuant to Section 2.8)
shall be in an amount equal to $1,000,000 or a higher integral multiple of
$100,000, and each borrowing of Eurodollar Loans shall be in an amount equal to
$5,000,000 or a higher integral multiple of $1,000,000.  Upon receipt of any
such notice from the Borrower, the Administrative Agent shall promptly notify
each Lender thereof.  Each Lender will make the amount of its Commitment
Percentage of each borrowing available to the Administrative Agent for the
account of the Borrower at the Administrative Agent’s Office prior to 1:00 p.m.,
New York City time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent.  Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting the account
of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.  The failure of any Lender to make a
Revolving Loan to be made by it as part of any borrowing shall not relieve any
other Lender of its obligation to make available its share of such borrowing.

 

2.3                                 Increase of Commitments; Conversion of
Original Commitments.  (a)  From and after the Closing Date, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time, request an increase in the Aggregate Commitments; provided
that (x) the aggregate amount of all increases in the Aggregate Commitments
pursuant to this Section 2.3(a) shall not exceed $150,000,000, (y) the Aggregate
Commitments after giving effect to any such increase shall not exceed
$900,000,000 and (z) such

 

22

--------------------------------------------------------------------------------


 

increase in the Aggregate Commitments shall consist of an increase in the
Extended Commitments.

 

(b)                                 Each increase in the Aggregate Commitments
pursuant to Section 2.3(a) may be provided by the Lenders or Eligible Assignees
designated by the Borrower that are willing to provide such increase (together
with any existing Lender participating in any such increase, each, an
“Increasing Lender”) and to become Lenders pursuant to a joinder agreement
substantially in form of Exhibit J (a “Joinder Agreement”), pursuant to which
such Increasing Lender shall become a party to this Agreement; provided that any
such increases shall be in a minimum amount of $10,000,000 or a higher integral
multiple of $1,000,000.  Nothing contained herein shall constitute, or otherwise
be deemed to be, a commitment on the part of any Lender to increase its
Commitment hereunder.

 

(c)                                  If the Aggregate Commitments are increased
in accordance with this Section 2.3, the Administrative Agent and the Borrower
shall determine (i) the effective date (the “Increase Effective Date”), and
(ii) the final allocation of such increase and Schedule I attached hereto shall
be automatically updated to reflect the same.  The Administrative Agent shall
promptly notify the Lenders of the final allocation of such increase and the
Increase Effective Date.

 

(d)                                 As a condition precedent to such increase,
(i) no Default or Event of Default shall exist, (ii) the Borrower shall
(1) deliver to the Administrative Agent (A) a Joinder Agreement executed by the
Borrower and the applicable Lender(s), and (B) a certificate dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer (x) certifying and attaching the resolutions adopted by the
Borrower approving or consenting to such increase, and (y) certifying that,
before and after giving effect to such increase no Default exists and
(iii) pursuant to the terms of the Fee Letter, pay any fees to the applicable
Persons.  On the applicable Increase Effective Date, the Commitment of each
Increasing Lender shall be increased by the amount offered by (or, if
applicable, allocated to) such Increasing Lender and the Aggregate Commitments
shall be increased (and the Commitment Percentages adjusted) accordingly.

 

(e)                                  Any increase in the Aggregate Commitments
shall be made on the same terms (including, without limitation, interest terms,
payment terms and maturity terms), and shall be subject to the same conditions
as existing Extended Commitments (it being understood that customary arrangement
or commitment fees payable to the Arranger or one or more Increasing Lenders, as
the case may be, may be different from those paid with respect to the Commitment
of the Lenders on or prior to the Closing Date or with respect to any other
Increasing Lender in connection with any other increase in the Aggregate
Commitments pursuant to this Section 2.3).  This Section 2.3 shall supersede any
provisions in Section 3.8 or 10.1 to the contrary.

 

(f)                                    The parties hereto agree that,
notwithstanding any other provision of this Agreement, the Administrative Agent,
the Borrower, each Increasing Lender and each other Lender, as applicable, may
make arrangements reasonably satisfactory to such parties to cause an Increasing
Lender to temporarily hold risk participations in the Revolving Loans of the
other Lenders (rather than fund its Commitment Percentage of all outstanding
Revolving Loans concurrently with the applicable increase) with a view toward
minimizing breakage costs and transfers of funds in connection with any increase
in the Aggregate Commitments.  The

 

23

--------------------------------------------------------------------------------


 

Borrower acknowledges that if (despite any arrangements established pursuant to
the foregoing sentence), as a result of a non-pro-rata increase in the Aggregate
Commitments, any Eurodollar Loans must be prepaid or converted (in whole or in
part) on a day other than the last day of an Interest Period therefor, then such
prepayment or conversion shall be subject to the provisions of Section 3.12.

 

(g)                                 The parties hereto agree that,
notwithstanding any other provision of this Agreement to the contrary, the
Administrative Agent, the Borrower and an Original Commitment Lender may agree,
at any time after the date of this Agreement, to convert such Lender’s Original
Commitment to an Extended Commitment by executing a supplement to this Agreement
in substantially the form of Exhibit K.  Upon delivery of such executed
supplement, such Lender’s Original Commitment shall immediately, and without any
further consent or action of any other Person, convert to an Extended
Commitment, such Lender shall for all purposes of this Agreement (with respect
to such Extended Commitment) be an Extended Commitment Lender and Schedule I
attached hereto shall be automatically updated to reflect such conversion.

 

2.4                                 Fees.

 

(a)                                  Commitment Fee.  The Borrower agrees to pay
to the Administrative Agent for the account of each Lender a commitment fee
during each day of the Extended Commitment Period, computed at the Commitment
Fee Rate on the actual amount of the Available Commitment of such Lender
(subject to adjustment as provided in Section 3.16) for each day during the
period for which payment is made, payable quarterly in arrears on the last
Business Day of each March, June, September and December and on each of the
Original Termination Date and the Extended Termination Date.

 

(b)                                 Other Fees.  (i) The Borrower shall pay to
the Arranger and the Administrative Agent for their own respective accounts fees
in the amounts and at the times specified in each Fee Letter.  Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.5                                 Termination or Reduction of Commitments.

 

(a)                                  Optional.  The Borrower shall have the
right, upon not less than five Business Days’ notice to the Administrative
Agent, to terminate the Aggregate Commitments or, from time to time, to reduce
the Aggregate Commitments to an amount that is not less than the aggregate
principal amount of all outstanding Revolving Loans and Swingline Loans.  Any
such reduction shall be in an amount equal to $5,000,000 or a whole multiple
thereof and shall reduce permanently the Aggregate Commitments then in effect;
provided that no such reduction of Commitments shall reduce the Swingline Amount
unless (i) otherwise specified by the Borrower or (ii) the Aggregate Commitments
are reduced to an amount less than the Swingline Amount, in which case the
Swingline Amount shall be reduced to an amount equal to the Aggregate
Commitments (after giving effect to such reduction). Upon receipt of any such
notice, the

 

24

--------------------------------------------------------------------------------


 

Administrative Agent shall promptly notify each Lender thereof.  Any optional
reduction of the Aggregate Commitments shall be applied to each Lender’s
Original Commitment and Extended Commitment, ratably according to its Commitment
Percentage represented thereby.  All fees accrued until the effective date of
any termination of the Aggregate Commitments shall be paid on the effective date
of such termination.

 

(b)                                 Mandatory.  The Original Commitment of each
Lender shall automatically terminate and shall be reduced to zero Dollars ($0)
on the Original Termination Date.  The Extended Commitment of each Lender shall
automatically terminate and shall be reduced to zero Dollars ($0) on the
Extended Termination Date.

 

2.6                                 Repayment of Loans; Evidence of Debt.

 

(a)                                  The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of (i) each Lender
the then unpaid principal amount of each Loan of such Lender on the last day of
the Original Commitment Period (it being understood that (x) the Borrower may,
subject to the terms and conditions hereof, borrow Revolving Loans from the
Extended Commitment Lenders to make any such repayment or reborrow Revolving
Loans from the Extended Commitment Lenders upon such repayment, (y) any
repayment for the account of any Extended Commitment Lender may be made net of
any concurrent borrowing of Revolving Loans from such Extended Commitment Lender
on such day and (z) any Loan to be made by any Extended Commitment Lender on
such date may be made net of (and in lieu of) any concurrent repayment of
Revolving Loans owing to such Extended Commitment Lender on such day) and
(ii) each Extended Commitment Lender the then unpaid principal amount of each
Loan of such Lender on the last day of the Extended Commitment Period.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

 

(c)                                  The Administrative Agent shall maintain the
Register pursuant to Section 10.6(c), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount and Type of each Loan made hereunder
and each Interest Period for each Eurodollar Loan, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

(d)                                 The entries made in the Register and the
accounts of each Lender maintained pursuant to Section 2.6(b) shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

 

25

--------------------------------------------------------------------------------


 

(e)                                  The Borrower agrees that, upon the request
to the Administrative Agent by any Lender, the Borrower will sign and deliver to
such Lender a promissory note of the Borrower evidencing the Loans of such
Lender, substantially in the form of Exhibit A with appropriate insertions as to
date and principal amount (a “Note”).

 

2.7                                 Swingline Loans.

 

(a)                                  Subject to the terms and conditions hereof,
the Swingline Lender may (in its sole and absolute discretion), in reliance upon
the agreements of the other Lenders set forth in Section 2.8, make swingline
loans (“Swingline Loans”) to the Borrower; provided that (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Amount and (ii) the Borrower shall not request, and the Swingline
Lender shall not make, any Swingline Loan if, after giving effect to the making
of such Swingline Loan, the aggregate amount of the Available Commitments would
be less than zero Dollars ($0).  During the Extended Commitment Period, the
Borrower may borrow, repay, and reborrow Swingline Loans, subject to the
agreement of the Swingline Lender and in accordance with the terms and
conditions hereof.  Notwithstanding anything to the contrary herein, all
Swingline Loans shall be ABR Loans.

 

(b)                                 The Borrower shall repay all outstanding
Swingline Loans on each of the last day of the Original Commitment Period and
the Extended Commitment Period.

 

2.8                                 Procedure for Swingline Borrowing and
Prepayment; Refunding of Swingline Loans.

 

(a)                                  Whenever the Borrower desires that the
Swingline Lender make Swingline Loans it shall give the Swingline Lender and the
Administrative Agent irrevocable telephonic notice confirmed promptly in writing
(which telephonic notice must be received by the Swingline Lender and the
Administrative Agent not later than 1:00 p.m., New York City time, on the
proposed Borrowing Date), specifying (i) the amount to be borrowed and (ii) the
requested Borrowing Date (which shall be a Business Day during the Extended
Commitment Period).  Each Swingline Loan shall be in an amount equal to $500,000
or a higher integral multiple of $50,000.  Unless the Swingline Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 1:15 p.m., New York City time,
on the proposed Borrowing Date (A) directing the Swingline Lender not to make
such Swingline Loan as a result of the limitations set forth in
Section 2.7(a)(ii) or (B) that one or more of the applicable conditions
specified in Section 5.2 is not then satisfied, then, subject to the terms and
conditions hereof, the Swingline Lender may (in its sole and absolute
discretion), not later than 3:00 p.m., New York City time, on the proposed
Borrowing Date, make available to the Administrative Agent at the Administrative
Agent’s Office an amount in immediately available funds equal to the amount of
the Swingline Loan to be made by the Swingline Lender.  The Administrative Agent
shall make the proceeds of any such Swingline Loan available to the Borrower by
depositing such proceeds in the account of the Borrower with the Administrative
Agent on such Borrowing Date in immediately available funds.

 

(b)                                 The Swingline Lender may, at any time and
from time to time in its sole and absolute discretion, on behalf of the Borrower
(which hereby irrevocably authorizes the

 

26

--------------------------------------------------------------------------------


 

Swingline Lender to act on its behalf), request each Lender to make, and each
Lender hereby agrees to make, a Revolving Loan (which shall be an ABR Loan), in
an amount equal to such Lender’s Commitment Percentage of the aggregate amount
of the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date
of such notice, to repay the Swingline Lender.  Such request shall be made in
writing and in accordance with the requirements of Section 2.2, without regard
to the minimum and multiples specified therein for the principal amount of
Revolving Loans.  Each Lender shall make the amount of such Revolving Loan
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
Swingline Loans) for the account of the Swingline Lender at the Administrative
Agent’s Office not later than 1:00 p.m. New York City time, on the Borrowing
Date specified by the Swingline Lender.  The proceeds of such Revolving Loans
(and any Cash Collateral so applied) shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loans.  The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
in order to immediately pay the amount of such Refunded Swingline Loans to the
extent amounts received from the Lenders are not sufficient to repay in full
such Refunded Swingline Loans.

 

(c)                                  If prior to the time a Revolving Loan would
have otherwise been made pursuant to Section 2.8(b), one of the events described
in Section 8.1(f) shall have occurred and be continuing with respect to the
Borrower or if for any other reason, as determined by the Administrative Agent
in its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.8(b), each Lender shall, on the date such Revolving Loan was to have
been made pursuant to the notice referred to in Section 2.8(b) (the “Refunding
Date”), purchase for cash an undivided participating interest in the then
outstanding Swingline Loans by paying to the Swingline Lender an amount (the
“Swingline Participation Amount”) equal to (i) such Lender’s Commitment
Percentage times (ii) the sum of the aggregate principal amount of Swingline
Loans then outstanding that were to have been repaid with such Revolving Loans,
as may be adjusted pursuant to Section 3.16.

 

(d)                                 Whenever, at any time after the Swingline
Lender has received from any Lender such Lender’s Swingline Participation
Amount, the Swingline Lender receives any payment on account of the Swingline
Loans, the Swingline Lender will distribute to such Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Lender’s pro rata share of the aggregate funded Swingline
Participation Amounts of all Lenders) if such payment is not sufficient to pay
the principal of and interest on all Swingline Loans then due); provided that in
the event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

 

(e)                                  Each Lender’s obligation to make the
Revolving Loans referred to in Section 2.8(b) and to purchase participating
interests pursuant to Section 2.8(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such Lender or the
Borrower may have

 

27

--------------------------------------------------------------------------------


 

against the Swingline Lender, the Borrower or any other Person for any reason
whatsoever; (ii) the existence of a Default or the failure to satisfy any of the
other conditions specified in Section 5.2; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Borrower or any other Lender; or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

2.9                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Swingline Loans and to make payments pursuant to Section 10.5(c) are several and
not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.5(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.5(c).

 

SECTION 3.
GENERAL PROVISIONS APPLICABLE TO THE LOANS

 

3.1                                 Optional Prepayments.

 

(a)                                  Revolving Loans.  The Borrower may at any
time and from time to time prepay the Revolving Loans, in whole or in part,
without premium or penalty, upon irrevocable notice to the Administrative Agent,
at least three Business Days’ prior to the date of prepayment if all or any part
of the Revolving Loans to be prepaid are Eurodollar Loans, and at least one
Business Day prior to the date of prepayment if all of the Loans to be prepaid
are ABR Loans, specifying the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans, ABR Loans or a combination thereof, and, if
of a combination thereof, the amount allocable to each.  Upon receipt of any
such notice, the Administrative Agent shall promptly notify each Lender
thereof.  If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with any amounts
payable pursuant to Section 3.12.  Partial prepayments of ABR Loans (other than
Swingline Loans) shall be in an aggregate principal amount of $1,000,000 or a
higher integral multiple of $100,000, and partial prepayments of Eurodollar
Loans shall be in an aggregate principal amount of $5,000,000 or a higher
integral multiple of $1,000,000.

 

(b)                                 Swingline Loans.  The Borrower may from time
to time prepay Swingline Loans, in whole or in part, without premium or penalty,
upon irrevocable notice to the Administrative Agent and the Swingline Lender not
later than 1:15 p.m., New York City time on the date of prepayment, specifying
the date and amount of prepayment.  Partial prepayments of Swingline Loans shall
be in an aggregate principal amount of $500,000 or a higher integral multiple of
$50,000, and after giving effect to any such prepayment the aggregate principal
amount of all Swingline Loans shall not be less than $500,000.

 

3.2                                 Mandatory Prepayments.  If at any time the
aggregate principal amount of the Revolving Loans and the Swingline Loans exceed
the Aggregate Commitments, the Borrower shall immediately prepay Loans in the
amount of such excess.  All prepayments of Loans pursuant to this Section 3.2
shall be made without premium or penalty (but shall be subject to

 

28

--------------------------------------------------------------------------------


 

Section 3.12) and shall be accompanied by accrued and unpaid interest on the
principal amount being prepaid.  All such prepayments shall be applied as
directed in writing by the Borrower or, in the absence of such direction, first,
to prepay Swingline Loans until the Swingline Loans are paid in full, second, to
prepay Revolving Loans that are ABR Loans until such Revolving Loans are paid in
full and, third, to prepay Revolving Loans that are Eurodollar Loans until such
Loans are paid in full.

 

3.3                                 Conversion and Continuation Options.  (a) 
The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent at least two Business Days’ prior
irrevocable written notice, substantially in the form of Exhibit I, of such
election; provided that any such conversion of Eurodollar Loans may only be made
on the last day of an Interest Period with respect thereto.  The Borrower may
elect from time to time to convert ABR Loans (other than ABR Loans which are
Swingline Loans) to Eurodollar Loans by giving the Administrative Agent at least
three Business Days’ prior irrevocable written notice, substantially in the form
of Exhibit I, of such election.  Any such notice of conversion to Eurodollar
Loans shall specify the length of the initial Interest Period or Interest
Periods therefor.  Upon receipt of any such notice, the Administrative Agent
shall promptly notify each Lender thereof.  All or any part of outstanding
Eurodollar Loans and ABR Loans may be converted as provided herein; provided
that (x) no Loan may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Required Lenders have determined that such a conversion is not appropriate and
(y) no Swingline Loan may be converted to a Eurodollar Loan.

 

(b)                                 Any Eurodollar Loan may be continued as such
upon the expiration of the then current Interest Period with respect thereto by
the Borrower giving written notice, substantially in the form of Exhibit I, to
the Administrative Agent, in accordance with the applicable provisions of the
term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loan; provided that no Eurodollar Loan
may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has notified the Borrower that the
Required Lenders have determined that such a continuation is not appropriate;
and provided, further, that (i) if the Borrower fails to give such notice or if
such continuation is not permitted, then such Eurodollar Loan shall be
automatically converted to an ABR Loan on the last day of such then expiring
Interest Period and (ii) if the Borrower gives a notice of continuation but
fails to specify the applicable Interest Period, then the Borrower shall be
deemed to have requested a one-month Interest Period.

 

3.4                                 Minimum Amounts and Maximum Number of
Tranches.  All borrowings, conversions and continuations of Loans hereunder and
all selections of Interest Periods hereunder shall be in such amounts and be
made pursuant to such elections so that, after giving effect thereto, the
aggregate principal amount of the Loans comprising each Eurodollar Tranche shall
be equal to $5,000,000 or a higher integral multiple of $1,000,000.  In no event
shall there be more than 10 Tranches of Eurodollar Loans outstanding at any
time.

 

3.5                                 Interest Rates and Payment Dates.  (a)  Each
Eurodollar Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Eurodollar Rate determined
for such Interest Period plus the Applicable Margin.

 

29

--------------------------------------------------------------------------------


 

(b)                                 Each ABR Loan shall bear interest at a rate
per annum equal to the ABR plus the Applicable Margin; provided that so long as
the Lenders have not been required to purchase participations in Swingline Loans
pursuant to Section 2.8(c), Swingline Loans shall bear interest at a rate per
annum equal to the ABR plus the Applicable Margin minus the Commitment Fee Rate.

 

(c)                                  If any amount payable by the Borrower under
any Loan Document is not paid when due (after any applicable grace period),
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable laws. 
Furthermore, upon the request of the Required Lenders, at any time an Event of
Default exists, the Borrower shall pay interest on the Loans at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable laws.

 

(d)                                 Interest shall be payable in arrears on each
Interest Payment Date; provided that interest accruing pursuant to
Section 3.5(c) shall be payable from time to time on demand.

 

3.6                                 Computation of Interest and Fees.  (a) 
Interest based on the ABR (including the ABR determined by reference to the
Eurodollar Rate) shall be calculated on the basis of a year of 365 (or, if
applicable, 366) days and for the actual number of days elapsed.  All other
interest and all fees shall be calculated on the basis of a year of 360 days and
for the actual number of days elapsed.  The Administrative Agent shall as soon
as practicable notify the Borrower and the Lenders of each determination of a
Eurodollar Rate.  Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurodollar Reserve Percentage shall become effective as
of the opening of business on the day on which such change becomes effective. 
The Administrative Agent shall as soon as practicable notify the Borrower and
the Lenders of the effective date and the amount of each such change in the ABR
or the Eurodollar Reserve Percentage.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the Borrower
or any Lender, deliver to the Borrower or such Lender a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 3.5(a).

 

3.7                                 Inability to Determine Interest Rate.  If
prior to the first day of any Interest Period:

 

(a)                                  the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period, or

 

(b)                                 the Administrative Agent shall have received
notice from the Required Lenders that the Eurodollar Rate determined or to be
determined for such Interest Period will not

 

30

--------------------------------------------------------------------------------


 

adequately and fairly reflect the cost to such Lenders (as conclusively
certified by the Required Lenders) of making or maintaining their affected Loans
during such Interest Period,

 

then the Administrative Agent shall give telecopy or telephonic notice thereof,
to the Borrower and the Lenders as soon as practicable thereafter.  If such
notice is given, (i) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (ii) any ABR Loans that were
to have been converted on the first day of such Interest Period to Eurodollar
Loans shall be continued as ABR Loans, (iii) any outstanding Eurodollar Loans
that were to be continued on the first day of such Interest Period shall be
converted to ABR Loans and (iv) in the event of a determination described in
this Section with respect to the Eurodollar Rate component of the ABR, the
utilization of the Eurodollar Rate component in determining the ABR shall be
suspended.  Until such notice has been withdrawn by the Administrative Agent
(x) no further Eurodollar Loans shall be made or continued as such, nor shall
the Borrower have the right to convert ABR Loans to Eurodollar Loans, and (y) to
the extent applicable, the ABR shall be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the ABR.

 

3.8                                 Pro Rata Treatment and Payments.  (a) 
Except as provided in Sections 2.3(e), 2.5, 3.8(c) or otherwise as expressly
provided herein, each borrowing by the Borrower from the Lenders hereunder
(other than borrowings of Swingline Loans), each payment by the Borrower on
account of any commitment fee hereunder and any reduction of the Commitments of
the Lenders shall be made pro rata according to the respective Commitment
Percentages of the Lenders.  Subject to Sections 2.3(e), 3.8(c) or otherwise as
expressly provided herein, each payment (including each prepayment) by the
Borrower on account of principal of and interest on the Revolving Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Revolving Loans then held by the Lenders; provided that payments in respect of
Swingline Loans that have not been refunded with Revolving Loans pursuant to
Section 2.8(b) shall be for the account of the Swingline Lender only (subject to
the Swingline Lender’s obligation to share with any participants in the
Swingline Loans).  All payments (including prepayments) to be made by the
Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without set off or counterclaim and shall be made prior
to 12:00 noon, New York City time, on the due date thereof to the Administrative
Agent, for the account of the Lenders at the Administrative Agent’s Office, in
Dollars and in immediately available funds (and funds received after that time
shall be deemed to have been received on the next succeeding Business Day).  The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt (and if such payment is received prior to 12:00 noon, on the same day)
in like funds as received.  If any payment hereunder becomes due and payable on
a day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension and such extension of time shall in such case be included in the
computation of payment of interest or fees, as the case may be.

 

(b)                                 Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a borrowing that such Lender
will not make the amount that would constitute its portion of such borrowing
available to the Administrative Agent, the Administrative Agent may assume that
such Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such

 

31

--------------------------------------------------------------------------------


 

assumption, make available to the Borrower a corresponding amount.  If such
amount is not made available to the Administrative Agent by the required time on
the Borrowing Date therefor, such Lender shall pay to the Administrative Agent,
on demand, such amount with interest thereon, for the period from such Borrowing
Date until such Lender makes such amount available to the Administrative Agent
in immediately available funds, at a rate equal to the greater of (i) the daily
average Federal Funds Rate and (ii) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.  A
certificate of the Administrative Agent submitted to any Lender with respect to
any amount owing under this subsection shall be conclusive in the absence of
manifest error.  If such Lender’s portion of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans hereunder, on demand, from the Borrower.

 

(c)                                  The provisions of Section 3.8(a) shall not
be construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application and reallocation of funds arising from the existence
of a Defaulting Lender as set forth in Section 3.16) or any non-pro rata
reduction in Commitments expressly contemplated herein, (y) the application of
Cash Collateral provided for in Section 3.16, or (z) the reallocation of
Commitment Percentages and the acquisition, refinancing or funding of
participations in Swingline Loans made pursuant to Section 3.16(a)(iv).

 

3.9                                 Illegality.  Notwithstanding any other
provision herein, if the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof shall make it unlawful for any
Lender to make or maintain Loans whose interest is determined by reference to
the Eurodollar Rate as contemplated by this Agreement, (a) (i) the commitment of
such Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as
such and convert ABR Loans to Eurodollar Loans shall forthwith be cancelled and
(ii) the interest rate on ABR Loans which is determined by reference to the
Eurodollar Rate component of the ABR, shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the ABR and (b) such Lender’s Loans then
outstanding as Eurodollar Loans, if any, shall be converted automatically to ABR
Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law.  If any
such conversion of a Eurodollar Loan occurs on a day which is not the last day
of the then current Interest Period with respect thereto, the Borrower shall pay
to such Lender such amounts, if any, as may be required pursuant to
Section 3.12.

 

3.10                           Requirements of Law.  (a)  If the adoption of or
any change in any Requirement of Law or in the interpretation or application
thereof or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof:

 

(i)                                     shall subject any Lender to any tax of
any kind whatsoever with respect to this Agreement, any Note or any Eurodollar
Loan made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes

 

32

--------------------------------------------------------------------------------


 

covered by Section 3.11 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender);

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender which is not otherwise included in the
determination of the Eurodollar Rate hereunder; or

 

(iii)                               shall impose on such Lender any other
condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender in good faith deems to be material, of agreeing
to make or maintain, or of making, converting into, continuing or maintaining,
any Loan the interest on which is determined by reference to the Eurodollar Rate
or to reduce any amount receivable hereunder in respect thereof, then, in any
such case, the Borrower shall promptly (and in any event within 10 days after
receipt of a certificate in accordance with Section 3.10(c)) pay such Lender
such additional amount or amounts as will compensate such Lender for such
increased cost or reduced amount receivable.

 

(b)                                 If any Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Lender or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender in
good faith to be material, then the Borrower shall promptly (and in any event
within 10 days after receipt of a certificate in accordance with
Section 3.10(c)), pay to such Lender such additional amount or amounts as will
fairly compensate such Lender for such reduction in the return on capital.

 

(c)                                  If any Lender becomes entitled to claim any
additional amounts pursuant to this Section 3.10, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled; provided that no additional amount shall be
payable under this Section 3.10 for a period longer than nine months prior to
such notice to the Borrower.  A certificate as to any additional amounts payable
pursuant to this Section 3.10 submitted by such Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error.  The agreements in this Section shall survive for a period of one year
after the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.  In determining whether to make a claim, and
calculating the amount of compensation, under this Section 3.10, each Lender
shall apply standards that are not inconsistent with those generally applied by
such Lender in similar circumstances.

 

It is understood and agreed that (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act (Pub.L. 111-203, H.R. 4173), all Requirements of Law
relating thereto, all interpretations

 

33

--------------------------------------------------------------------------------


 

and applications thereof and any compliance by a Lender with any request or
directive relating thereto, and (ii) all rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or Canadian regulatory authorities, in each case pursuant to Basel III, shall,
for all purposes of this Agreement, be deemed to be adopted subsequent to the
Closing Date.

 

3.11                           Taxes.  (a)  Unless otherwise required by any
Law, all payments made by the Borrower under this Agreement and any Notes shall
be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority (“Taxes”),
but excluding any “Excluded Taxes” which, with respect to the Administrative
Agent, any Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower under this Agreement and any Notes,
shall mean (i) any Taxes imposed or measured by net income (however denominated)
or overall gross income (including branch profits) and franchise (and similar)
Taxes imposed in lieu of net income taxes imposed on the Administrative Agent or
any Lender as a result of such person being organized or resident in,
maintaining a Lending Office in, doing business in or into or having another
present or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such Tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having signed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any Note, in each case pursuant to the
term thereof), (ii) any United States federal withholding Tax that is imposed
pursuant to any Law in effect at the time the Administrative Agent or any Lender
becomes a party to this Agreement, changes its applicable Lending Office or
changes its place of organization, except to the extent such Lender’s assignor
(if any) was entitled, immediately prior to the assignment, or such Lender was
entitled, immediately prior to the change in Lending Office or change of place
of organization, to payments in respect of United States federal withholding tax
under Section 3.11(a), (iii) any Taxes attributable to a recipient’s failure or
comply with Section 3.11(b), (iv) any United States federal withholding Taxes
imposed under Sections 1471 through 1474 of the Code, or any amended version or
successor provision that is substantively comparable thereto, and, in each case,
any regulations promulgated thereunder and any interpretation or other guidance
issued in connection therewith, (v) any U.S. federal backup withholding taxes
imposed under Section 3406 of the Code, and (vi) any interest, additions to Tax
or penalties in respect of the foregoing. If any Taxes other than Excluded Taxes
(“Non-Excluded Taxes”) are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder or under any Note, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement.  In
addition, if any Non-Excluded Taxes are directly imposed on or asserted against
the Administrative Agent or any Lender with respect to any payment received by
the Administrative Agent or such Lender hereunder, the Administrative Agent or
such Lender may pay such Non-Excluded Taxes and the Borrower will promptly pay
such additional amount (including any penalty, interest or expense) as is
necessary in order that the net amount received by the Administrative Agent or
such Lender after the payment of such Non-Excluded Taxes (including any taxes on
such additional amounts) shall equal the amount

 

34

--------------------------------------------------------------------------------


 

such Person would have received had such Non-Excluded Taxes not been imposed or
asserted.  Whenever any Non-Excluded Taxes are payable by the Borrower, as
promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of such Lender, as the case may be,
a certified copy of an original official receipt received by the Borrower
showing payment thereof.  If the Borrower fails to pay any Non-Excluded Taxes
when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.  If any
Lender becomes entitled to claim any additional amounts pursuant to this
subsection, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled;
provided that additional amounts shall only be payable under this subsection if
Borrower receives written notice from a Lender or the Administrative Agent
within nine (9) months of such Lender first having knowledge of such additional
amounts; provided, however, that if the circumstances giving rise to such claim
have a retroactive effect, then such nine-month period shall be extended to
include the period of such retroactive effect.  The obligations of the Borrower
pursuant to this Section shall survive termination of this Agreement.  The
Borrower shall, and does hereby agree to, make payment in respect such amounts
within 10 days after demand therefor.  The agreements in this subsection shall
survive for a period of one year the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

(b)                                 Each Lender shall promptly deliver to the
Borrower and to the Administrative Agent, whenever such person becomes a party
to any Loan Document, after the occurrence of an event requiring a change in the
most recent documentation previously delivered to the Borrower or the
Administrative Agent, or as otherwise reasonably requested by the Borrower or
the Administrative Agent, such properly completed and duly executed
documentation prescribed by applicable Laws and such other reasonably requested
information as will permit the Borrower or the Administrative Agent, as the case
may be, (A) to determine whether or not payments made hereunder or under any
other Loan Document are subject to Taxes, (B) to determine, if applicable, the
required rate of withholding or deduction, and (C) to establish such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of any payments to be made to such Lender pursuant to any Loan
Document or otherwise to establish such Lender’s status for withholding tax
purposes in an applicable jurisdiction (including, if applicable, any
documentation necessary to prevent withholding under Sections 1471-1474 of the
Code). Without limiting the generality of the foregoing, (i) each Lender that is
not a “United States person” within the meaning of Section 7701(a)(30) of the
Code thereof shall: (A) deliver to the Borrower and the Administrative Agent two
duly completed copies of United States Internal Revenue Service Form W-8ECI or
Form W-8BEN, or successor applicable form, as the case may be; (B) deliver to
the Borrower and the Administrative Agent two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to the Borrower; and (C) obtain
such extensions of time for filing and complete such forms or certifications as
may reasonably be requested by the Borrower or the Administrative Agent; and
(ii) each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Administrative Agent and
the Borrower two duly completed copies of United States Internal Revenue Service
Form W-9, certifying that

 

35

--------------------------------------------------------------------------------


 

such Lender is entitled to an exemption from United States backup withholding
tax, or any successor form; unless in any such case an event (including any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form with respect to it and such Lender so advises the
Borrower and the Administrative Agent.  Each Person that shall become a Lender
or a Participant pursuant to Section 10.6 shall, upon the effectiveness of the
related transfer, be required to provide all of the forms and statements
required pursuant to this subsection; provided that in the case of a Participant
such Participant shall furnish all such required forms and statements to the
Lender from which the related participation shall have been purchased.

 

(c)                                  If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any
Non-Excluded Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but not
more than the indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Non-Excluded Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to the
relevant portion of such refund), provided that the Borrower, upon the request
of the Administrative Agent or such Lender, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender if
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require the
Administrative Agent or such Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 

3.12                           Indemnity.  The Borrower agrees to indemnify each
Lender and to hold each Lender harmless from any loss or expense which such
Lender may sustain or incur as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment of Eurodollar
Loans on a day which is not the last day of an Interest Period with respect
thereto.  Such indemnity shall be limited to an amount equal to the excess, if
any, of (i) the amount of interest which would have accrued on the amount so
prepaid, or not so prepaid, borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to prepay, borrow, convert
or continue to the last day of such Interest Period (or, in the case of a
failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein (excluding the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) which would have accrued to such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the interbank eurodollar market.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

36

--------------------------------------------------------------------------------


 

3.13                           Change of Lending Office.  Each Lender agrees
that if it makes any demand for payment under Section 3.10 or 3.11(a), or if any
adoption or change of the type described in Section 3.9 shall occur with respect
to it, it will use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions and so long as such efforts would not be
unreasonably disadvantageous to it, as determined in its reasonable sole
discretion) to designate a different lending office if the making of such a
designation would reduce or obviate the need for the Borrower to make payments
under Section 3.10 or 3.11(a), or would eliminate or reduce the effect of any
adoption or change described in Section 3.9.

 

3.14                           Replacement of Lenders.  (a)  If any Lender
(i) makes any demand for payment under Sections 3.10 or 3.11(a), (ii) becomes
subject to an event described in Section 3.9, (iii) does not consent to a
proposed amendment or supplement to, or waiver of or other modification of, this
Agreement that (A) requires the approval of all Lenders (or all affected
Lenders) and (B) has been approved by the Required Lenders, or (iv) is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.6), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(1)  the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.6(b)(iv);

 

(2)  such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.12) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(3)  in the case of any such assignment resulting from a demand for payment
under Section 3.10 or 3.11(a), such assignment will result in a reduction in
such compensation or payments thereafter;

 

(4)  the Borrower may not require any Lender to make such assignment pursuant to
clause (iii) above unless all other Lenders that did not consent to the relevant
amendment, supplement, waiver or modification are concurrently required to
assign all of their interests, rights and obligations hereunder; and

 

(5)  such assignment does not conflict with applicable laws.

 

(b)                                 A Lender shall not be required to make any
assignment and delegation pursuant to this Section 3.14 if, prior thereto (as a
result of a waiver by such Lender or otherwise), the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

37

--------------------------------------------------------------------------------


 

3.15                           Cash Collateral.

 

(a)                                  Certain Credit Support Events.  At any time
that there shall exist a Lender that is a Defaulting Lender, immediately upon
the request of the Administrative Agent or the Swingline Lender, the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 3.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)                                 Cash Collateral.  All Cash Collateral (other
than credit support not constituting funds subject to deposit) shall be
maintained in blocked, interest bearing deposit accounts at Bank of America. 
The Borrower, and to the extent provided by any Lender, such Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent and the Lenders (including the Swingline
Lender), and agrees to maintain, a first priority security interest in all such
Cash Collateral, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 3.15(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 3.15 or Section 3.16 in respect of Swingline Loans shall be held
and applied to the satisfaction of the Swingline Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 10.6(b)(vi))) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of the Borrower shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 3.15 may be otherwise applied in accordance with Section 8.2), and
(y) the Person providing Cash Collateral and the Swingline Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

3.16                           Defaulting Lenders.

 

(a)                                  Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

 

38

--------------------------------------------------------------------------------


 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.1.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.7(b)), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment of any amounts owing by that Defaulting Lender to the Swingline Lender
hereunder; third, if so determined by the Administrative Agent or requested by
the Swingline Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swingline
Loan; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or Swingline Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Section 5.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 3.16(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.  That Defaulting Lender
(x) shall not be entitled to receive any commitment fee pursuant to
Section 2.4(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 

(iv)                              Reallocation of Commitment Percentages to
Reduce Fronting Exposure.  During any period in which there is a Lender that is
a Defaulting Lender, for purposes of computing the amount of the obligation of
each non-Defaulting Lender to

 

39

--------------------------------------------------------------------------------


 

acquire, refinance or fund participations in Swingline Loans pursuant to
Section 2.8, the “Commitment Percentage” of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Swingline Loans shall not exceed
the positive difference, if any, of (1) the Commitment of that non-Defaulting
Lender minus (2) the aggregate outstanding amount of the Revolving Loans of that
Lender.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, and in the case of the Lender that is a Defaulting
Lender, and the Swingline Lender, agree in writing in their sole discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Swingline Loans to be held on a pro
rata basis by the Lenders in accordance with their Commitment Percentages
(without giving effect to Section 3.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

SECTION 4.
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

 

4.1                                 Financial Condition.  The Borrower has
heretofore furnished to each Lender copies of (i) the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at
December 31, 2010 and the related audited consolidated statements of income and
of cash flows for the fiscal year ended on such date, audited by
PricewaterhouseCoopers LLP and (ii) the unaudited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at June 30, 2011 and the
related unaudited consolidated statements of income and of cash flows for the
six-month period ended on such date (the “Financial Statements”).  The Financial
Statements present fairly, in all material respects, the consolidated financial
condition of the Borrower and its consolidated Subsidiaries as at December 31,
2010 and June 30, 2011 and present fairly, in all material respects, the
consolidated results of their operations and their consolidated cash flows for
the periods then ended (subject, in the case of unaudited statements,

 

40

--------------------------------------------------------------------------------


 

to normal year-end audit adjustments and the absence of footnote disclosure). 
The Financial Statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
period involved. Except as set forth on Schedule 4.1, neither the Borrower nor
any consolidated Subsidiary had, at December 31, 2010 or at the date hereof, any
material liability, contingent or otherwise, which is not reflected in the
foregoing statements or in the notes thereto.  Except as set forth on Schedule
4.1, during the period from June 30, 2011 through the date hereof there has been
no sale, transfer or other disposition by the Borrower or any of its
consolidated Subsidiaries of any material part of its business or property and
no purchase or other acquisition of any business or property (including any
capital stock of any other Person) material in relation to the consolidated
financial condition of the Borrower and its consolidated Subsidiaries as of
June 30, 2011.

 

4.2                                 No Change.  Since December 31, 2010, except
as set forth in the Financial Statements and except as set forth on Schedule
4.2, there has been no development or event which has had or could have a
Material Adverse Effect.

 

4.3                                 Existence; Compliance with Law.  The
Borrower (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (b) has the power and authority,
and the legal right, to own and operate its material properties, to lease the
material properties it operates as lessee and to conduct the businesses in which
it is currently engaged, (c) is duly qualified as a foreign corporation,
partnership or limited liability company, as applicable, and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification except where
the failure to be so qualified or in good standing would not have a Material
Adverse Effect and (d) is in compliance with its certificate of incorporation
and by-laws or other similar organizational or governing documents and with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, have a Material Adverse Effect.

 

4.4                                 Power; Authorization; Enforceable
Obligations.  The Borrower has the corporate or other organizational power and
authority, and the legal right, to make, deliver and perform the Loan Documents
to which it is a party and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party.  The Borrower has the corporate power
and authority, and the legal right to borrow hereunder and has taken all
necessary corporate action to authorize such borrowings on the terms and
conditions of this Agreement and any Notes.  No consent or authorization of,
filing with, notice to or other act by or in respect of any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery, performance, validity or
enforceability of any Loan Documents against the Borrower, to which it is a
party.  This Agreement has been, and each other Loan Document to which the
Borrower is a party will be when delivered, duly executed and delivered by the
Borrower.  This Agreement constitutes, and each other Loan Document (to which
the Borrower is a party) when delivered will constitute, a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

41

--------------------------------------------------------------------------------


 

4.5                                 No Legal Bar.  The execution, delivery and
performance by the Borrower of each Loan Document to which it is party, the
borrowings hereunder and the use of the proceeds thereof will not violate any
certificate of incorporation and by-laws or other similar organizational or
governing documents, Requirement of Law or Contractual Obligation applicable to
the Borrower or any of its Subsidiaries, except for such violations of
Requirements of Law or Contractual Obligations which could not, singly or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and will
not result in, or require, the creation or imposition of any Lien on any of the
properties or revenues of the Borrower or any Subsidiary pursuant to any such
organizational or governing document, Requirement of Law or Contractual
Obligation, except pursuant to this Agreement and the other Loan Documents.

 

4.6                                 No Material Litigation.  No litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against the Borrower or any Subsidiary or against any of its or their respective
properties or revenues which could reasonably be expected to have a Material
Adverse Effect.

 

4.7                                 No Default.  Neither the Borrower nor any
Subsidiary is in default under or with respect to any of its Contractual
Obligations in any respect which could reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

4.8                                 Ownership of Property; Liens.  The Borrower
has good record and marketable title in fee simple to, or a valid leasehold
interest in, all its material real property, and good title to, or a valid
leasehold interest in, all its other material property, in each case except for
minor defects in title that do not materially interfere with its ability to
conduct its business or utilize such assets for their intended purposes, and
none of such property is subject to any Lien except as permitted by Section 7.3.

 

4.9                                 Taxes.  Each of the Borrower and each
Subsidiary has filed or caused to be filed all material tax returns which, to
the knowledge of the Borrower, are required to be filed or has timely filed a
request for an extension of such filing and has paid all taxes shown to be due
and payable on said returns or extension requests or on any assessments made
against it or any of its property and, except as set forth on Schedule 4.9, all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (except, in each case, to the extent the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower and as to any of which the failure to pay
would not have a Material Adverse Effect).

 

4.10                           Federal Regulations.  (a)  “Margin stock” (within
the meaning of Regulation U) constitutes less than 25% of the value of those
assets of the Borrower and its Subsidiaries which are subject to any limitation
on sale or pledge or any similar restriction hereunder.  If requested by any
Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 referred to in Regulation U.

 

42

--------------------------------------------------------------------------------


 

(b)                                 The Borrower is not subject to regulation
under any Federal or State statute or regulation (other than Regulation X of the
FRB) which limits its ability to incur Indebtedness.

 

4.11                           ERISA.

 

(a)                                  Each Plan is in compliance in all respects
with the applicable provisions of ERISA, the Code and other Federal or state
laws, except such noncompliance that could not reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.

 

(c)                                  (i) Except as would not give rise to a
Material Adverse Effect, no ERISA Event has occurred, and neither the Borrower
nor any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

4.12                           Investment Company Act; Investment Advisers Act. 
(a)  Neither the Borrower nor any Subsidiary of the Borrower is, or after giving
effect to any Acquisition will be, an “investment company” within the meaning of
the Investment Company Act.

 

(b)                                 Each Subsidiary and each other Investment
Firm is, to the extent required thereby, duly registered as an investment
adviser under the Investment Advisers Act, except to the extent the failure to
be so registered could not reasonably be expected to have a Material Adverse
Effect.  On the date hereof, the Borrower is not an “investment adviser” within
the meaning of the Investment Advisers Act.  Each Fund which is sponsored by any
Subsidiary or other Investment Firm and which is required to be registered as an
“investment company” under the Investment Company Act is duly registered as such
thereunder, except to the extent the failure to be so registered could not
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  The Borrower is not required to be
registered as a broker-dealer under the Securities Acts (and each Subsidiary and
other Investment Firm required to be so registered is so

 

43

--------------------------------------------------------------------------------


 

duly registered, except to the extent the failure to be so registered could not
reasonably be expected to have a Material Adverse Effect).

 

(d)                                 Each of the Borrower, each Subsidiary and
each other Investment Firm is duly registered, licensed or qualified as an
investment adviser or broker-dealer in each State of the United States where the
conduct of its business requires such registration, licensing or qualification
and is in compliance in all material respects with all Federal and State laws
requiring such registration, licensing or qualification, except to the extent
the failure to be so registered, licensed or qualified or to be in such
compliance will not have, in the case of Federal laws, or could not reasonably
be expected to have, in the case of State laws, a Material Adverse Effect.

 

4.13                           Subsidiaries and Other Ownership Interests.  The
Subsidiaries listed on Schedule 6.8 constitute the only Subsidiaries of the
Borrower as at the date hereof.  As at the date hereof, (a) the Borrower has,
directly or indirectly, an equity or other ownership interest in each Investment
Firm and each other Person listed on Schedule 4.13 and (b) other than as set
forth on Schedule 4.13, the Borrower has no equity or other ownership interest,
directly or indirectly, in any other Person, other than indirect equity or other
ownership interests in Funds.

 

4.14                           Use of Proceeds.  The proceeds of the Loans may
be used by the Borrower solely (a) to pay fees and expenses incurred in
connection with the execution and delivery of the Loan Documents and the Term
Credit Agreement, (b) for working capital, capital expenditures and other
general corporate purposes, (c) to make Acquisitions and other investments
(including acquisitions of additional Capital Stock in Subsidiaries and
Affiliates of the Borrower), (d) to purchase, repay or redeem any debt or equity
of the Borrower or any Subsidiary so long as such purchase, repayment or
redemption is not prohibited by any other provision of this Agreement and (e) to
pay fees and expenses to be incurred in connection with the foregoing.

 

4.15                           Accuracy and Completeness of Information.  To the
best of the Borrower’s knowledge, the documents furnished and the statements
made in writing to the Lenders by or on behalf of the Borrower in connection
with the negotiation, preparation or execution of this Agreement or any of the
other Loan Documents, taken as a whole, do not contain any untrue statement of
fact material to the credit worthiness of the Borrower or omit to state any such
material fact necessary in order to make the statements contained therein not
misleading under the circumstances in which such statements were made, in either
case which has not been corrected, supplemented or remedied by subsequent
documents furnished or statements made in writing to the Lenders prior to the
date hereof.

 

SECTION 5.
CONDITIONS PRECEDENT

 

5.1                                 Conditions to Effectiveness.  This Agreement
shall become effective, and all revolving loans outstanding under the Existing
Credit Agreement shall be deemed to be Revolving Loans hereunder (and shall
remain outstanding at the current interest periods) subject to the terms and
conditions hereof, on the date on which all of the following conditions
precedent have been satisfied:

 

44

--------------------------------------------------------------------------------


 

(a)                                  Loan Documents.  The Administrative Agent
shall have received this Agreement, signed by a duly authorized officer of the
Borrower.

 

(b)                                 Projections.  The Administrative Agent shall
have received a budget of the Borrower and its Subsidiaries on a consolidated
basis, including forecasts prepared by the management of the Borrower, in form
satisfactory to the Administrative Agent of consolidated balance sheets and
statements of income or operations and cash flows of the Borrower and its
Subsidiaries for the immediately following five (5) fiscal years.

 

(c)                                  Notes.  The Administrative Agent shall have
received, for the account of each Lender that has requested the same, a Note
made by the Borrower conforming to the requirements of this Agreement, signed by
a duly authorized officer of the Borrower.

 

(d)                                 Borrower Certificate.  The Administrative
Agent shall have received a certificate of the Borrower, dated the Closing Date,
substantially in the form of Exhibit B, with appropriate insertions and
attachments, signed by a Responsible Officer.

 

(e)                                  Corporate Proceedings of the Borrower.  The
Administrative Agent shall have received a copy of resolutions, in form and
substance reasonably satisfactory to the Administrative Agent, of the Board of
Directors (or similar governing body) of the Borrower authorizing (i) the
execution, delivery and performance of the Loan Documents to which it is a
party, and (ii) the borrowings contemplated hereunder, in each case certified by
the Secretary or an Assistant Secretary or other similar officer of the Borrower
as of the Closing Date, which certificate shall be in form and substance
reasonably satisfactory to the Administrative Agent and shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded.

 

(f)                                    Incumbency Certificate.  The
Administrative Agent shall have received a certificate of the Borrower, dated
the Closing Date, as to the incumbency and signatures of the officers of the
Borrower signing any Loan Document, reasonably satisfactory in form and
substance to the Administrative Agent, signed by the President, the Chief
Financial Officer or any Vice President and the Secretary or any Assistant
Secretary of the Borrower.

 

(g)                                 Corporate Documents.  The Administrative
Agent shall have received true and complete copies of the certificate of
incorporation and by-laws (or similar organizational documents) of the Borrower,
certified as of the Closing Date as complete and correct copies thereof by the
Secretary or an Assistant Secretary or other similar officer of the Borrower.

 

(h)                                 Fees.  All fees payable by the Borrower to
the Administrative Agent, the Arranger and any Lender on or prior to the Closing
Date pursuant to this Agreement or pursuant to the Fee Letter shall have been
paid in full, in each case in the amounts and on the dates set forth herein or
therein.

 

(i)                                     Attorney Costs.  The Administrative
Agent shall have received evidence of payment by the Borrower of all Attorney
Costs of the Administrative Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of Attorney Costs as shall constitute
the Administrative Agent’s reasonable estimate of Attorney Costs incurred or to
be

 

45

--------------------------------------------------------------------------------


 

incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

 

(j)                                     Legal Opinion.  The Administrative Agent
shall have received the legal opinion of Ropes & Gray LLP, counsel to the
Borrower, substantially in the form of Exhibit C.  Such legal opinion shall
cover such other matters incident to the transactions contemplated by this
Agreement as the Administrative Agent may reasonably require.

 

(k)                                  Lien Searches.  The Administrative Agent
shall have received the results of a recent search, by a Person satisfactory to
the Administrative Agent, of Uniform Commercial Code lien filings which may have
been filed with respect to personal property of the Borrower and the results of
such search shall be reasonably satisfactory to the Administrative Agent.

 

(l)                                     [Intentionally Omitted].

 

(m)                               No Default, etc.  The conditions precedent to
the making of a Loan set forth in Section 5.2(a) and (b) shall be satisfied.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.2                                 Conditions to Each Loan.  The agreement of
each Lender to make any Loan (excluding any repricing or conversion of any then
outstanding Loan) is subject to the satisfaction of the following conditions
precedent:

 

(a)                                  Representations and Warranties.  Each
representation and warranty made by the Borrower in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date; provided that (i) representations and
warranties made with reference to a specific date shall remain true and correct
in all material respects as of such date only and (ii) representations and
warranties shall not be required to remain true to the extent changes have
resulted from actions permitted hereunder.

 

(b)                                 No Default.  No Default shall have occurred
and be continuing on such date or after giving effect to the Loans requested to
be made on such date.

 

(c)                                  Notice of Borrowing.  The Administrative
Agent shall have received a notice of borrowing in the form of Exhibit H.

 

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date thereof that the conditions contained in
this Section 5.2 have been satisfied.

 

46

--------------------------------------------------------------------------------


 

SECTION 6.
AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any amount is owing to any Lender or the Administrative Agent hereunder or under
any other Loan Document, the Borrower shall and (except in the case of delivery
of financial information, reports and notices) shall cause each of its
Subsidiaries to:

 

6.1                                 Financial Statements.  Furnish to the
Administrative Agent (which shall promptly furnish to the Lenders):

 

(a)                                  as soon as available, but in any event
within 90 days after the end of each fiscal year, copies of the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such year and the related consolidated statements of income and consolidated
statements of retained earnings and of cash flows for such year and the
unaudited consolidating balance sheet and statements of income for such year,
setting forth in each case in comparative form the figures for the previous year
and, in the case of the consolidated statements only, reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, by PricewaterhouseCoopers LLP or other independent
certified public accountants of nationally recognized standing; and

 

(b)                                 as soon as available, but in any event not
later than 45 days after the end of each of the first three quarterly periods of
each fiscal year, copies of the unaudited consolidated and consolidating balance
sheets of the Borrower and its Subsidiaries as at the end of such quarter and
the related unaudited consolidated and consolidating statements of income and
retained earnings and of cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (subject, in the case of interim financial statements, to year end
adjustments and the absence of footnotes).

 

6.2                                 Certificates; Other Information.  Furnish to
the Administrative Agent (which shall promptly furnish to the Lenders):

 

(a)                                  concurrently with the delivery of the
financial statements referred to in Section 6.1(a), a certificate of the
independent certified public accountants reporting on such financial statements
stating that in making the examination necessary therefor no knowledge was
obtained of any Default, except as specified in such certificate;

 

(b)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.1(a) and (b), (i) a duly
completed Compliance Certificate, completed as of the end of the most recent
fiscal quarter and signed by a Responsible Officer (A) stating that, to the best
of such Responsible Officer’s knowledge, no Default exists, except as specified
in such certificate; (B) containing a computation of each of the financial
ratios and restrictions set forth in Section 7.1;

 

47

--------------------------------------------------------------------------------


 

(C) containing a calculation of the Indebtedness and Liens referenced in
Section 7.2 and Section 7.3(i); (D) containing a calculation of all asset sales
made pursuant to Section 7.5(d); and (E) describing in reasonable detail any
material change in accounting policies or financial reporting practices by the
Borrower or any Subsidiary and (ii) a listing for each Investment Firm of its
aggregate assets under management as of the end of the period covered by such
financial statements (which delivery may, unless the Administrative Agent, or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

 

(c)                                  within five days after the same are filed,
copies of all financial statements and reports which the Borrower may make to,
or file with, the Securities and Exchange Commission or any successor or
analogous Governmental Authority;

 

(d)                                 within five Business Days after the
consummation of any Acquisition of a new Investment Firm for which more than
$150,000,000 in aggregate consideration was paid (including any non-cash
consideration), (A) copies of the most recent audited (and, if later, or, if
audited statements are not available, unaudited) financial statements of the
Investment Firm which is the subject of such Acquisition, (B) copies of the
purchase agreement or other acquisition document (including any Revenue Sharing
Agreement) executed or to be executed by the Borrower or any Subsidiary in
connection with such Acquisition, (C) an unaudited pro forma consolidated
balance sheet of the Borrower and its Subsidiaries as at a recent date but
prepared as though the closing of such Acquisition had occurred on or prior to
such date and related pro forma calculations, indicating compliance on a pro
forma basis as at such date and for the periods then ended with the financial
covenants set forth in Section 7.1 and (D) a copy of the most recent Form ADV,
if any, filed under the Investment Advisers Act in respect to any Investment
Firm which is the subject of such Acquisition;

 

(e)                                  concurrently with the delivery of the
financial statements referred to in Sections 6.1(a) and (b), with respect to the
consummation of any Acquisition during the most recently ended fiscal quarter of
a new Investment Firm for which more than $50,000,000 but less than $150,000,000
in aggregate consideration was paid (including any non-cash consideration),
(A) copies of the most recent audited (and, if later, or, if audited statements
are not available, unaudited) financial statements of the Investment Firm which
is the subject of such Acquisition, (B) copies of the purchase agreement or
other acquisition document (including any Revenue Sharing Agreement) executed or
to be executed by the Borrower or any Subsidiary in connection with such
Acquisition, (C) an unaudited pro forma consolidated balance sheet of the
Borrower and its Subsidiaries as at a recent date but prepared as though the
closing of such Acquisition had occurred on or prior to such date and related
pro forma calculations, indicating compliance on a pro forma basis as at such
date and for the periods then ended with the financial covenants set forth in
Section 7.1 and (D) a copy of the most recent Form ADV, if any, filed under the
Investment Advisers Act in respect to any Investment Firm which is the subject
of such Acquisition;

 

(f)                                    concurrently with the delivery of the
financial statements referred to in Sections 6.1(a) and (b), notice of the
consummation of any Acquisition for which less than $50,000,000 in aggregate
consideration was paid (including any non-cash consideration);

 

48

--------------------------------------------------------------------------------


 

(g)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.1(a) and (b), notice of the
consummation of any Acquisition of additional Capital Stock of an existing
Investment Firm during the most recently ended fiscal quarter; and

 

(h)                                 promptly, such additional financial and
other information and documents (including a copy of any debt instrument,
security agreement or other material contract to which the Borrower or any
Subsidiary may be party) as any Lender may, through the Administrative Agent,
from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.1(a) or (b) or
Section 6.2(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at the website address listed on Schedule 10.2; or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or a website sponsored by the Administrative Agent); provided that: the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and immediately
following such notification the Borrower shall provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  Except for such Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such securities.  The Borrower
hereby agrees that so long as the Borrower is the issuer of any outstanding debt
or equity securities that are registered with the Securities and Exchange
Commission or is actively contemplating issuing any such securities (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided that to the extent such Borrower Materials
constitute information subject to the confidentiality provisions in
Section 10.15, they shall be treated as set forth in Section 10.15); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable

 

49

--------------------------------------------------------------------------------


 

only for posting on a portion of the Platform not designated “Public Investor.” 
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

 

6.3                                 Payment of Obligations.  Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its obligations of whatever nature (including taxes and other
governmental levies), except (i) where the amount or validity thereof is
currently being contested in good faith by appropriate actions and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
Borrower or the applicable Subsidiary, as the case may be, and (ii) where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

6.4                                 Conduct of Business and Maintenance of
Existence.  (a)  Continue to engage in business of the same general type as now
conducted and purported to be conducted by it and activities reasonably related
or complementary thereto; (b) preserve, renew and keep in full force and effect
its corporate existence and take all reasonable action to maintain all rights,
registrations, licenses, privileges and franchises necessary or desirable in the
normal conduct of its business (including all such registrations under the
Investment Advisers Act and all material investment advisory agreements,
distribution agreements and shareholding and other administrative servicing
contracts), except, in the case of this clause (b), (i) as otherwise permitted
by Section 7.4 and (ii) for failures that individually and in the aggregate
could not reasonably be expected to have a Material Adverse Effect; and
(c) comply, and to the extent reasonably within its control, cause each
Investment Firm and Fund (which is sponsored by an Investment Firm) to comply,
with all Contractual Obligations and Requirements of Law except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

6.5                                 Maintenance of Property; Insurance.  Keep
all property useful and necessary in its business in good working order and
condition, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect; maintain with financially sound and reputable
insurance companies insurance on its property in at least such amounts and
against at least such risks as are usually insured against in the same general
area by companies engaged in the same or a similar business, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, and furnish to the Administrative Agent, upon request, full information
as to the insurance carried.

 

6.6                                 Inspection of Property; Books and Records;
Discussions.  Keep proper books of records and account in which full, true and
correct entries, in all material respects in conformity with all Requirements of
Law and sufficient to permit the preparation of financial statements in
accordance with GAAP, shall be made of all dealings and transactions in relation
to its business and activities, except, in the case of Requirements of Law,
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect; and permit representatives of the Administrative Agent or any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time and as often as may
reasonably be desired and upon at least three days prior notice or such lesser
period of time as may be acceptable to the Borrower or the relevant Subsidiary,
as the case may be, and to discuss the business, operations, properties and
financial and other condition of the Borrower and its

 

50

--------------------------------------------------------------------------------


 

Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants (provided that, with
respect to Subsidiaries, other than during the existence of a Default, the
Borrower shall have complied with this obligation if it shall have used its
commercially reasonable efforts to cause its Subsidiaries to allow the
Administrative Agent and/or the applicable Lender pursuant to the foregoing
terms and conditions to visit and inspect the properties of such Subsidiaries
and examine and make abstracts from any of the books and records of such
Subsidiaries and to discuss the business, operations, properties and financial
and other condition of such Subsidiaries with officers and employees of such
Subsidiaries and with their independent certified public accountants); provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this
Section 6.6.  Notwithstanding anything to the contrary in this Section 6.6, none
of the Borrower or any of the Subsidiaries will be required to disclose, permit
the inspection, examination or making copies or abstracts of, or discussion of,
any document, information or other matter that (i) constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any binding agreement or
(iii) is subject to attorney-client or similar privilege or constitutes attorney
work product.

 

6.7                                 Notices.  Promptly after obtaining knowledge
thereof, notify the Administrative Agent and each Lender of:

 

(a)                                  the occurrence of any Default;

 

(b)                                 any (i) default or event of default under
any Contractual Obligation of the Borrower or any Subsidiary or (ii) litigation,
proceeding or, if known to the Borrower, investigation which may exist at any
time between the Borrower or any Subsidiary and any Governmental Authority,
which in either case, could reasonably be expected to have a Material Adverse
Effect;

 

(c)                                  any litigation or proceeding affecting the
Borrower or any Subsidiary or any “affiliated person” of the Borrower or any
Subsidiary within the meaning of the Investment Company Act in which (i) the
amount involved is $7,500,000 or more and not covered by insurance or
(ii) injunctive or similar relief is sought and which, in the case of this
clause (ii), could reasonably be expected to have a Material Adverse Effect;

 

(d)                                 the occurrence of any ERISA Event;

 

(e)                                  any suspension or termination of the
registration of any Subsidiary or other Investment Firm as an investment adviser
under the Investment Advisers Act, or of any registration as a broker-dealer
under the Securities Acts or under any applicable state statute which is
material to the business thereof;

 

(f)                                    any event which could reasonably be
expected to have a Material Adverse Effect;

 

(g)                                 any public announcement by any Rating Agency
of a change in its rating of the Borrower’s non-credit-enhanced, senior
unsecured long-term debt; and

 

51

--------------------------------------------------------------------------------


 

(h)                                 the creation or acquisition of any new
Subsidiary (other than a shell Subsidiary created only to hold a name, but that
is not yet capitalized or conducting business operations or owning material
assets).

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto, if any.

 

6.8                                 Subsidiaries.  As of the Closing Date, each
Subsidiary is listed on Schedule 6.8.

 

SECTION 7.
NEGATIVE COVENANTS

 

The Borrower hereby agrees that, from and after the Closing Date and so long as
the Commitments remain in effect or any amount is owing to any Lender or the
Administrative Agent hereunder or under any other Loan Document, the Borrower
shall not, and shall not permit any Subsidiary to, directly or indirectly:

 

7.1                                 Financial Condition Covenants.

 

(a)                                  Interest Coverage Ratio.  Permit the ratio
of (i) Consolidated EBITDA to (ii) Consolidated Interest Expense for any
Computation Period to be less than 3.00 to 1.00.

 

(b)                                 Leverage Ratio.  Permit the Leverage Ratio
to exceed 3.00 to 1.00 as of the last day of any Computation Period.

 

7.2                                 Limitation on Priority Debt.  Permit any
Subsidiary to create, incur, assume or suffer to exist any Indebtedness (other
than Excluded Intercompany Indebtedness), unless the aggregate amount (at any
time outstanding) of (x) such Indebtedness, taken together with all other
Indebtedness of Subsidiaries (other than Excluded Intercompany Indebtedness)
plus (y) all Indebtedness of the Borrower secured by any Lien incurred by the
Borrower (other than Liens, if any, securing the Obligations) does not at any
time exceed $200,000,000.

 

7.3                                 Limitation on Liens.  Create, incur, assume
or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, except for:

 

(a)                                  Liens for taxes, assessments and other
governmental charges not yet due or which are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or the applicable Subsidiary, as the
case may be, in conformity with GAAP;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 60 days or which are
being contested in good faith by appropriate proceedings;

 

(c)                                  pledges or deposits in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

 

52

--------------------------------------------------------------------------------


 

(d)                                 deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(e)                                  easements, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business which, in
the aggregate, are not substantial in amount and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or such
Subsidiary;

 

(f)                                    Liens arising by reason of any judgment,
decree or order of any court or other Governmental Authority, (i) if appropriate
legal proceedings which have been initiated for the review of such judgment,
decree or order are being diligently prosecuted and shall not have been finally
terminated or the period within which such proceedings may be initiated shall
not have expired or (ii) if such judgment, decree or order shall have been
discharged within 45 days of the entry thereof or execution thereof has been
stayed pending appeal;

 

(g)                                 Liens securing the Obligations or the
Obligations and the obligations under the Term Credit Agreement on an equal and
ratable basis;

 

(h)                                 Liens securing obligations owing from any
Subsidiary to the Borrower; and

 

(i)                                     Liens securing Indebtedness; provided
that in no event shall the aggregate amount (at any time outstanding) of (x) all
such secured Indebtedness of Borrower plus (y) all Indebtedness of Subsidiaries
(other than Excluded Intercompany Indebtedness) exceed $200,000,000.

 

7.4                                 Limitation on Fundamental Changes.  Enter
into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), unless (a) with
respect to a merger, consolidation or amalgamation of a Subsidiary, if prior to
such event the Borrower owned in excess of a 50% ownership interest, then after
such event the Borrower shall (i) own in excess of a 50% ownership interest in,
or (ii) be the managing member or general partner (or a Person with similar
rights and obligations) of (whether directly or through a Wholly-Owned
Subsidiary), or (iii) subject to Section 7.5, have no ownership interest in, the
surviving Person of such merger, consolidation or amalgamation, and (b) with
respect to the liquidation, winding up or dissolution of a direct or indirect
Subsidiary, the assets of such Person shall have been transferred to the
Borrower, any other Subsidiary or the other shareholders, partners or members of
such Person.

 

7.5                                 Limitation on Sale of Assets.  Convey, sell,
lease, assign, transfer or otherwise dispose (including in connection with sale
leaseback transactions) of any of its property, business or assets (including
receivables and leasehold interests), whether now owned or hereafter acquired,
or issue or sell any shares of such Subsidiary’s Capital Stock to any Person
other than the Borrower or any Wholly-Owned Subsidiary, except:

 

(a)                                  the sale or other disposition of property
in the ordinary course of business;

 

(b)                                 the sale or discount without recourse of
accounts receivable arising in the ordinary course of business in connection
with the compromise or collection thereof; and

 

53

--------------------------------------------------------------------------------


 

(c)                                  Shareholder Asset Sales; and

 

(d)                                 the sale of assets at fair value so long as
no Default exists or would result therefrom, the Borrower is in compliance with
the financial ratios set forth in Section 7.1 on a pro forma basis and the
aggregate book value of all property sold in reliance on this clause (d) in
during the term of this Agreement shall not exceed $200,000,000.

 

7.6                                 Burdensome Agreements.  Enter into any
Contractual Obligation (other than (x) this Agreement or any other Loan Document
and (y) the Term Credit Agreement and the “Loan Documents” under and as defined
therein) that limits the ability (i) of any Subsidiary to make dividends or
other distributions (whether in cash, securities or other property) to the
Borrower or to otherwise transfer property to the Borrower, (ii) of any
Wholly-Owned Domestic Subsidiary to guarantee the Obligations (other than a
Capital Trust or a Wholly-Owned Domestic Subsidiary that constitutes a general
partner of an Investment Firm (determined without regard to the 5% revenues,
earnings or value threshold set forth in the definition thereof) with outside
equity owners) or (iii) of the Borrower or any Wholly-Owned Domestic Subsidiary
to create, incur, assume or suffer to exist Liens on property of such Person to
secure the Obligations (other than a Capital Trust or a Wholly-Owned Subsidiary
that constitutes a general partner of an Investment Firm (determined without
regard to the 5% revenues, earnings or value threshold set forth in the
definition thereof) with outside equity owners); provided, however, that this
clause (iii) shall not prohibit (A) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (B) customary provisions in leases restricting the assignment
thereof, (C) restrictions or conditions imposed by any agreement relating to any
unsecured Indebtedness of the Borrower permitted by this Agreement which is pari
passu to the Obligations hereunder or (D) a covenant that requires the grant of
a Lien to secure a secured obligation of the Borrower permitted by this
Agreement or any obligation of a Subsidiary permitted by this Agreement if a
Lien is granted to secure another obligation of the Borrower or such Subsidiary.

 

7.7                                 Limitation on Transactions with Affiliates. 
Except as described on Schedule 7.7 and as otherwise expressly permitted under
this Agreement, enter into any transaction, including any purchase, sale, lease
or exchange of property or the rendering of any service, with any Affiliate
(other than the Borrower or any Wholly-Owned Subsidiary) unless such transaction
is (a) otherwise expressly permitted under this Agreement or (b) upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary, as the
case may be, than it would obtain in a comparable arm’s length transaction with
a Person which is not an Affiliate; provided that the following transactions
shall be permitted under this Section 7.7:

 

(i)                                     providing office space and
administrative services to Investment Firms and Subsidiaries;

 

(ii)                                  providing other business services to
Investment Firms and Subsidiaries in the ordinary course of business; and

 

(iii)                               transactions among (x) the Borrower or any
Subsidiary or any officer, director, individual stockholder, partner or member
(or an entity wholly owned

 

54

--------------------------------------------------------------------------------


 

by such an individual), on the one hand, and (y) any account or Fund or other
Investment Company sponsored or managed by the Borrower or any Subsidiary or for
which the Borrower or any Subsidiary provides advisory, administrative,
supervisory, management, consulting or similar services, that are otherwise
permissible under the Investment Company Act, the Investment Advisers Act and
the applicable management contracts, on the other hand.

 

7.8                                 Limitation on Certain Payments.  Make
(a) any payment of dividends, stock repurchases or redemptions or other
distributions to shareholders of the Borrower, (b) any payment of principal of
or interest on any subordinated debt (other than regularly scheduled principal
and interest on subordinated debt, in each case, subject to the subordination
provisions thereof), or (c) any prepayment, early redemption, repurchase prior
to maturity or other acquisition or defeasance of any other Indebtedness (other
than a prepayment, redemption or repurchase arising in connection with (i) the
refinancing of such Indebtedness and (ii) a conversion of such Indebtedness to
equity securities) if, in any such case, the pro forma Leverage Ratio after
giving effect to the relevant payment or other transaction described above would
be greater than (i) if the Borrower’s Debt Rating issued by S&P is BBB- or
higher, 3.0 to 1.00; or (ii) otherwise 2.50 to 1.00.

 

7.9                                 Limitation on Changes in Fiscal Year. 
Permit any fiscal year to end on a day other than December 31.

 

SECTION 8.
EVENTS OF DEFAULT

 

8.1                                 Events of Default.  If any of the following
events shall occur and be continuing:

 

(a)                                  The Borrower shall fail to pay any
principal of any Loan when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan, or any other amount payable
hereunder, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or

 

(b)                                 Any representation or warranty made or
deemed made by the Borrower herein or in any other Loan Document or which is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document shall prove to have been incorrect in any material respect on or
as of the date made or deemed made; or

 

(c)                                  The Borrower shall default in the
observance or performance of any agreement contained in Section 6.4, 6.7(a) or
Section 7; or

 

(d)                                 The Borrower shall default in the observance
or performance of any other agreement contained herein or in any other Loan
Document (other than as provided in subsections (a) and (c) of this Section),
and such default shall continue unremedied for a period of 30 days after an
officer of the Borrower obtains knowledge thereof; or

 

(e)                                  Any default shall occur under the terms
applicable to any Indebtedness or Guarantee Obligation (excluding, in each case,
the Loans) of the Borrower or any Subsidiary in

 

55

--------------------------------------------------------------------------------


 

an aggregate principal amount (for all Indebtedness and Guarantee Obligations so
affected) exceeding $15,000,000 and such default (i) results from the failure to
pay any principal of or interest on such Indebtedness or Guarantee Obligation
when due (subject to any applicable grace period, but not exceeding 30 days) or
(ii) causes, or permits the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee Obligation (or a trustee or agent
on behalf of such holder or holders or beneficiary or beneficiaries) to cause,
with the giving of notice if required, such Indebtedness to become due prior to
its stated maturity or such Guarantee Obligation to become payable; or

 

(f)                                    (i)  The Borrower or any Subsidiary shall
commence any case, proceeding or other action (A) under any existing or future
Debtor Relief Law, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the
Borrower or any Subsidiary shall make a general assignment for the benefit of
its creditors; or (ii) there shall be commenced against the Borrower or any
Subsidiary any case, proceeding under any Debtor Relief Law which (A) results in
the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against the Borrower or any Subsidiary, any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) the Borrower or any Subsidiary
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii) or
(iii) above; or (v) the Borrower or any Subsidiary shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

 

(g)                                 (i) An ERISA Event occurs with respect to a
Pension Plan or Multiemployer Plan which has resulted or would result in
liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $15,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $15,000,000; or

 

(h)                                 One or more judgments or decrees shall be
entered against the Borrower or any Subsidiary involving in the aggregate a
liability (not paid or fully covered by insurance or indemnification) of
$15,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or

 

(i)                                     (i)  Any Loan Document shall cease, for
any reason, to be in full force and effect, or the Borrower shall so assert, or
(ii) the Borrower shall contest in any manner the validity or enforceability of
any Loan Document; or

 

(j)                                     A Change of Control shall have occurred;

 

56

--------------------------------------------------------------------------------


 

then, and in any such event, (A) if such event is an Event of Default specified
in Section 8.1(f) with respect to the Borrower, automatically the Commitments
shall immediately terminate and the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken:  (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement to be due and payable forthwith, whereupon the same shall immediately
become due and payable.  Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived.

 

8.2                                 Application of Funds.  After the exercise of
remedies provided for in Section 8.1 (or after the Loans have automatically
become immediately due and payable), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

 

(a)                                  First, to payment of that portion of the
Obligations constituting fees, indemnities, expenses and other amounts
(including all Attorney Costs and amounts payable under Section 3) payable to
the Administrative Agent in its capacity as such;

 

(b)                                 Second, to payment of that portion of the
Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders (including all Attorney Costs and
amounts payable under Section 3), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

(c)                                  Third, to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Loans and other
Obligations, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

 

(d)                                 Fourth, to payment of that portion of the
Obligations constituting unpaid principal of the Loans and all other
Obligations, ratably among the Lenders in proportion to the respective amounts
described in this clause Fourth held by them;

 

(e)                                  Last, the balance, if any, after all of the
Obligations have been indefeasibly paid in full, to the Borrower or as otherwise
required by law.

 

SECTION 9.
THE ADMINISTRATIVE AGENT

 

9.1                                 Appointment and Authorization.  Each Lender
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of

 

57

--------------------------------------------------------------------------------


 

this Article are solely for the benefit of the Administrative Agent and the
Lenders, and neither the Borrower nor any Subsidiary shall have rights as a
third party beneficiary of any such provision (provided that the Borrower shall
have the rights granted to the Borrower pursuant to Section 9.6).

 

9.2                                 Rights as a Lender.  The Person serving as
the Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.

 

9.3                                 Exculpatory Provisions.  The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duty, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary under the
circumstances) or (ii) in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document

 

58

--------------------------------------------------------------------------------


 

delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any covenant, agreement or other term or
condition set forth herein or therein or the occurrence of any Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.4                                 Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed in
good faith by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan that by its terms must be fulfilled to the satisfaction of a Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

9.5                                 Delegation of Duties.  The Administrative
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

9.6                                 Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a “bank” which is a “US person” (each within
the meaning of Treasury Regulations Section 1.441-1) with an office in the
United States, or an Affiliate of any such bank with an office in the United
States, in each case which office shall assume primary withholding
responsibility under Treasury Regulations Section 1.1441-1.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by

 

59

--------------------------------------------------------------------------------


 

the Administrative Agent on behalf of the Lenders under any Loan Document, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder and
under the other Loan Documents (if not already discharged therefrom as provided
above).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.5 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any action taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swingline Lender.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swingline Lender, and (b) the
retiring Swingline Lender shall be discharged from all of its duties and
obligations as such hereunder and under the other Loan Documents.

 

9.7                                 Non-Reliance on Administrative Agent and
Other Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

9.8                                 Administrative Agent May File Proofs of
Claim.  In the case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
and whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other obligations of the Borrower that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative

 

60

--------------------------------------------------------------------------------


 

Agent and their respective agents and counsel and all other amounts due the
Lenders and the Administrative Agent hereunder) allowed in such judicial
proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amount due the
Administrative Agent under Sections 2.4(b) or 10.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations of the Borrower hereunder or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

 

9.9                                 [Intentionally Omitted].

 

9.10                           Other Agents; Arranger and Managers.  None of the
Lenders or other Persons identified on the cover page or signature pages of this
Agreement, or elsewhere herein, as a “co-syndication agent,” “book manager,” or
“lead arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of a Person
that is a Lender, those applicable to all Lenders as such.  Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

SECTION 10.
MISCELLANEOUS

 

10.1                           Amendments and Waivers.  (a)  Neither this
Agreement nor any other Loan Document, nor any terms hereof or thereof, may be
amended, supplemented or modified except in accordance with the provisions of
this Section 10.1.  The Required Lenders may, or, with the written consent of
the Required Lenders, the Administrative Agent may, from time to time, (x) enter
into with the Borrower written amendments, supplements or modifications hereto
and to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Borrower or other relevant Loan Party hereunder or
thereunder or (y) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default and its consequences; provided that no such waiver and no such
amendment, supplement or modification shall (i) reduce the amount or extend the
scheduled date of final maturity of any

 

61

--------------------------------------------------------------------------------


 

Loan, or reduce the stated rate of any interest or fee payable hereunder, or
reduce the amount or extend the scheduled date of any payment of principal,
interest, fees or other amounts due to the Lenders or any scheduled reduction of
any Lender’s Commitment or increase the amount or extend the expiration date of
any Lender’s Commitment or change the application of any amounts received on
account of the Obligations from the application thereof set forth in
Section 8.2, in each case without the consent of each Lender directly affected
thereby, or (ii) amend, modify or waive any provision of this Section 10.1
without the written consent of all of the Lenders, or (iii) reduce the
percentage specified in the definition of Required Lenders or change any other
provision specifying the number or percentage of Lenders required to amend,
waive or otherwise modify any rights hereunder or under any other Loan Document
or make any determination or grant any consent hereunder or thereunder without
the consent of all Lenders or such lower percentage of Lenders as is specified
as being required to amend, waive or otherwise modify any rights hereunder or
under any other Loan Document or make any determination or grant any consent
hereunder or thereunder, or (iv) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents without the written consent of all the Lenders, or (v) amend,
modify or waive any provision of Section 10.7(a) without the written consent of
all of the Lenders, or (vi) amend, modify or waive any rights or duties of the
Administrative Agent under this Agreement or any other Loan Document or any
provision of Section 9 without the written consent of the then Administrative
Agent in addition to the Lenders required above; provided, further, that no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement.  Subject to the provisos in
the prior sentence, any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the Administrative Agent and all future holders
of the Loans.  In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default waived shall be
deemed to be cured and not continuing; no such waiver shall extend to any
subsequent or other Default or impair any right consequent thereon. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

(b)                                 In addition to amendments effected pursuant
to the foregoing paragraph (a), this Agreement shall be amended to include a
prospective Lender as a party hereto upon the execution and delivery of a
Joinder Agreement as contemplated in Section 2.3(c).

 

10.2                           Notices.  (a)  Unless otherwise expressly
provided herein, all notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission and, subject to clause (c) below, electronic mail transmission),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered, or five days after being deposited in the
mail, postage prepaid, or, in the case of

 

62

--------------------------------------------------------------------------------


 

facsimile, when received with electronic confirmation of receipt, addressed
(i) if to the Borrower, the Administrative Agent or the Swingline Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.2, (ii) if to any other Lender, as set forth in
its Administrative Questionnaire, and (iii) in the case of any party to this
Agreement, to such other address as such party may designate by notice to the
other parties hereto.  Notwithstanding the foregoing, any notice, request or
demand to or upon the Administrative Agent or the Lenders pursuant to
Section 2.2, 2.5, 2.8, 3.1, 3.3 or 3.8 shall not be effective until received.

 

(b)                                 The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic notices
of requests for Swingline Loans) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms of any telephonic notice, as understood by
the recipient, varied from any confirmation thereof.  The Borrower shall
indemnify the Administrative Agent, the Lenders and each of their respective
Related Parties from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower.  All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

(c)                                  Unless the Administrative Agent shall
consent otherwise in writing, electronic mail and Internet and intranet websites
may be used only to distribute routine communications, such as borrowing
notices, financial statements and other information as provided in Section 6.2,
and to distribute Loan Documents for execution by the parties thereto and may
not be used for any other purpose.

 

(d)                                 The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, that in no
event shall any Agent Party have any liability to the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

63

--------------------------------------------------------------------------------


 

(e)                                  Each Public Lender agrees to cause at least
one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

10.3                           No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4                           Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder through the Extended Termination Date.

 

10.5                           Expenses; Indemnity; Waiver of Damages.

 

(a)                                  The Borrower agrees to pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and its Related Parties (including Attorney Costs), in connection with the
syndication of the credit facility provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents and any amendment, modification or waiver of any provision
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), and (ii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent or any Lender (including Attorney Costs of
the Administrative Agent or any Lender) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

 

(b)                                 The Borrower agrees to indemnify the
Administrative Agent (and any sub-agent thereof), the Arranger and each Lender,
and each Related Party of any of the foregoing Persons (each such Person, an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including Attorney
Costs) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or

 

64

--------------------------------------------------------------------------------


 

release of Hazardous Materials on or from any property owned or operated by the
Borrower or any Subsidiary, or any Environmental Liability related in any way to
the Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) above to be paid by it to the Administrative Agent
(or any sub-agent thereof) or any of its Related Parties, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Commitment Percentage as set
forth in the last column on Schedule I (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such or against such Related Party acting for the Administrative
Agent (or any such sub-agent) in connection with such capacity.

 

(d)                                 Consequential Damages, Etc.  To the fullest
extent permitted by applicable law, the Borrower agrees that it will not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential, exemplary or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof.  No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts payable under this
Section 10.5 shall be due not later than ten Business Days after demand
therefor.

 

(f)                                    Survival.  The agreements in this
Section 10.5 shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other obligations hereunder.

 

10.6                           Successors and Assigns; Participations and
Assignments.  (a)  This Agreement shall be binding upon and inure to the benefit
of the Borrower, the Lenders, the Administrative Agent and their respective
successors and assigns, except that the Borrower may

 

65

--------------------------------------------------------------------------------


 

not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 10.6(b), (ii) by way of
participation in accordance with the provisions of Section 10.6(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.6(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 10.6(b),
participations in Swingline Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(1)                                  in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it under such Facility or in the case of an assignment to a Lender or
an Affiliate of a Lender, no minimum amount need be assigned; and

 

(2)                                  in any case not described in subsection
(b)(i)(1) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swingline Lender’s rights and obligations in respect of Swingline
Loans;

 

66

--------------------------------------------------------------------------------


 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(2) of this Section and, in addition:

 

(1)                                  the consent of the Borrower (such consent
not to be unreasonably withheld or delayed) shall be required unless (1) an
Event of Default has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender or an Affiliate of a Lender;

 

(2)                                  the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Commitment if such assignment is to a Person that
is not a Lender with a Commitment or an Affiliate of such Lender with respect to
such Lender; and

 

(3)                                  the consent of the Swingline Lender (such
consent not to be unreasonably withheld or delayed).

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (1) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, or (2) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (2), or (3) to a natural person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Swingline Loans in accordance with
its Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of

 

67

--------------------------------------------------------------------------------


 

this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.10, 3.11, 3.12, and 10.5 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.6(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments (whether an Original Commitment or Extended
Commitment) of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as the owner of a Loan or other obligation
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  Any assignment of any Loan or other obligation hereunder shall be
effective only upon appropriate entries with respect thereto being made in the
Register. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in Swingline Loans)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such

 

68

--------------------------------------------------------------------------------


 

agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.1(a) that affects such
Participant.  Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.10, 3.11,
and 3.12 (subject to any requirements and limitations thereunder) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.6(b).  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.7 as though it were a
Lender, provided such Participant agrees to be subject to Section 10.7 as though
it were a Lender.  Each Lender that sells a participation shall, acting solely
for this purpose as an non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Loan or other
obligations under any Loan Document) except to the extent (x) such disclosure is
required pursuant to the last sentence of this Section 10.6(d) or (y) that such
disclosure is necessary to establish that such Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender (and the Borrower, to the extent that the
Participant requests payment from the Borrower) shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
The portion of the Participant Register relating to any Participant requesting
payment from the Borrower under the Loan Documents shall be made available to
the Borrower upon reasonable request.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.10 or 3.11 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that is not incorporated under the laws of the
United States shall not be entitled to the benefits of Section 3.11 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.11(b) as though it were a Lender.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

10.7                           Adjustments; Set-off.  (a)  If any Lender (a
“benefited Lender”) shall at any time receive any payment of all or part of its
Loans, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set—off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, or interest thereon,
such benefited Lender shall purchase for cash from the other

 

69

--------------------------------------------------------------------------------


 

Lenders a participating interest in such portion of each such other Lender’s
Loan, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided that if all or any portion
of such excess payment or benefits is thereafter recovered from such benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, upon the
occurrence and continuation of any Event of Default, without prior notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
permitted by applicable law, to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower, provided,
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 3.16 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

 

10.8                           Counterparts.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

10.9                           Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.10                     Integration.  This Agreement and the other Loan
Documents represent the agreement of the Borrower, the Administrative Agent and
the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

 

70

--------------------------------------------------------------------------------


 

10.11                     GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12                     Submission To Jurisdiction; Waivers.  The Borrower
hereby irrevocably and unconditionally:

 

(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
Courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in (or removed to) such courts and waives any objection that it
may now or hereafter have to the venue of any such action or proceeding in any
such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower at its address determined pursuant to Section 10.2(a) or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

10.13                     Acknowledgements.  The Borrower hereby acknowledges
that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 none of the Arranger, the Administrative
Agent or any Lender has any fiduciary relationship with or duty to the Borrower
arising out of or in connection with this Agreement or any other Loan Document,
and the relationship between the Arranger, the Administrative Agent and the
Lenders, on one hand, and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower and the Lenders.

 

Without limiting the foregoing provisions of this Section 10.13, the Borrower
acknowledges that (i) it is capable of evaluating and understanding, and
understands and accepts,

 

71

--------------------------------------------------------------------------------


 

the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) in connection with the process leading to such
transactions, the Arranger and the Administrative Agent is and has been acting
solely as a principal and is not a financial advisor, an agent or a fiduciary
for the Borrower or any of its Affiliates; (iii) neither the Arranger nor the
Administrative Agent has assumed or will assume an advisory, agency or fiduciary
responsibility to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby (regardless of whether any Agent Party has
advised or is currently advising the Borrower or any of its Affiliates on any
other matter); (iv) neither the Arranger nor the Administrative Agent has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except as expressly set forth herein or in
another Loan Document; (v) the Agent Parties may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and no Agent Party has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(vi) neither the Arranger nor the Administrative Agent has provided or will
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby and the Borrower has consulted with its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate in connection herewith.  In addition, the Borrower waives and
releases, to the fullest extent permitted by law, any claim that it may have
against the Arranger and the Administrative Agent for any breach or alleged
breach of any agency or fiduciary duty.

 

10.14                     WAIVERS OF JURY TRIAL.  TO THE EXTENT PERMITTED BY
LAW, THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

10.15                     Confidentiality.  Each of the Administrative Agent and
the Lenders agrees to use the Information (as defined below) solely for the
purpose of consummating the transactions contemplated by, or incidental to, this
Agreement and for underwriting other credit products proposed to be offered to
the Borrower and its Subsidiaries and agrees to maintain the confidentiality of
the Information, except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, trustees, advisors and representatives, in each case, solely
for the purpose of consummating the transactions contemplated by, or incidental
to, this Agreement and for underwriting other credit products proposed to be
offered to the Borrower and its Subsidiaries (it being understood that prior to
any such disclosure each such Person will be informed of the confidential nature
of such Information and shall agree to keep such Information confidential),
(b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to a confidentiality agreement
substantially in the form of Exhibit E, to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or any Eligible Assignee invited to be a Lender
pursuant to Section 2.3 or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the

 

72

--------------------------------------------------------------------------------


 

Borrower and its obligations, (g) with the consent of the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary thereof relating to the Borrower or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary
thereof, provided that, in the case of information received from the Borrower or
any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

10.16                     Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any credit extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 

10.17                     USA Patriot Act.  Each Lender that is subject to the
Act (as defined below) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.

 

10.18                     Amendment and Restatement.  On the Closing Date, this
Agreement shall amend, restate and supersede the Existing Credit Agreement in
its entirety, except as provided in this Section 10.18.  The rights and
obligations of the parties evidenced by the Existing Credit Agreement shall be
evidenced by this Agreement and the other Loan Documents and the giving of
guarantees shall continue under but as amended by this Agreement and the other
Loan Documents, and shall not in any event be terminated, extinguished or
annulled but shall hereafter be governed by this Agreement and the other Loan
Documents.  All references to the Existing Credit Agreement in any Loan Document
or other document or instrument delivered in connection therewith shall be
deemed to refer to this Agreement and the provisions hereof.  Without limiting
the generality of the foregoing and to the extent necessary, the Lenders and
Bank of America, in its capacity as the administrative agent thereunder reserve
all of their rights under the Existing Credit Agreement and the other “Loan
Documents” (as defined in the Existing Credit Agreement) which by their express
terms survive the termination of the Existing Credit

 

73

--------------------------------------------------------------------------------


 

Agreement and the Borrower hereby obligates itself again in respect of all such
present and future “Obligations” (as defined in the Existing Credit Agreement). 
Nothing contained herein shall be construed as a novation of the “Obligations”
outstanding under and as defined in the Existing Credit Agreement, which shall
remain in full force and effect, except as modified hereby.

 

[Remainder of Page Left Intentionally Blank]

 

74

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ John Kingston, III

 

Name:

John Kingston, III

 

Title:

Vice Chairman, General Counsel and Secretary

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Darleen R. Parmelee

 

Name:

Darleen R. Parmelee

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Swingline Lender and as a Lender

 

 

 

 

 

By:

/s/ Helene De Luca

 

Name:

Helene De Luca

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Dane Graham

 

Name:

Dane Graham

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ John S. McGill

 

Name:

John S. McGill

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Jeanne Horn

 

Name:

Jeanne Horn

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Kerry McElhiney

 

Name:

Kerry McElhiney

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Katherine K. Miller

 

Name:

Katherine K. Miller

 

Title:

Senior Vice President

 

 

Broker-Dealer Division

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON, as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Pensari

 

Name:

Michael Pensari

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Jay Chall

 

Name:

Jay Chall

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Philipp Nufer

 

Name:

Philipp Nufer

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

By:

/s/ David Schwartzbard

 

Name:

David Schwartzbard

 

Title:

Director

 

--------------------------------------------------------------------------------

 


 

 

UNION BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Justin Brauer

 

Name:

Justin Brauer

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Joe Tonges

 

Name:

Joe Tonges

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ David J. Bendel

 

Name:

David J. Bendel

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Eric Y. S. Tsai

 

Name:

Eric Y. S. Tsai

 

Title:

VP & General Manager

 

--------------------------------------------------------------------------------


 

ANNEX I

 

PRICING GRID FOR REVOLVING CREDIT FACILITY

 

Pricing
Level

 

Debt Rating
S&P/Moody’s/Fitch

 

Applicable Margin for
Eurodollar Loans

 

Applicable Margin For
ABR Loans

 

Commitment Fee Rate

 

1

 

BBB+/Baa1/BBB+ or higher

 

1.500%

 

0.500%

 

0.350%

 

2

 

BBB/Baa2/BBB

 

1.750%

 

0.750%

 

0.400%

 

3

 

BBB-/Baa3/BBB-

 

2.000%

 

1.000%

 

0.500%

 

4

 

BBB- or Baa3 or BBB-/
BB+ or Ba1 or BB+

 

2.500%

 

1.500%

 

0.625%

 

5

 

BB+/Ba1/BB+ or lower

 

3.250%

 

2.250%

 

0.750%

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LENDER COMMITMENTS/LOANS

 

Lenders

 

Original Commitment

 

Extended Commitment

 

Commitment
Percentage

 

Bank of America, N.A.

 

$0

 

$82,000,000

 

10.933333333%

 

Citibank, N.A.

 

$0

 

$72,000,000

 

9.600000000%

 

Deutsche Bank AG New York Branch

 

$0

 

$72,000,000

 

9.600000000%

 

JPMorgan Chase Bank, N.A.

 

$0

 

$72,000,000

 

9.600000000%

 

RBS Citizens, N.A.

 

$0

 

$72,000,000

 

9.600000000%

 

U.S. Bank National Association

 

$0

 

$60,000,000

 

8.000000000%

 

The Bank of New York Mellon

 

$0

 

$50,000,000

 

6.666666667%

 

Credit Suisse AG, Cayman Islands Branch

 

$0

 

$50,000,000

 

6.666666667%

 

The Bank of Nova Scotia

 

$0

 

$50,000,000

 

6.666666667%

 

Union Bank, N.A.

 

$0

 

$50,000,000

 

6.666666667%

 

The Huntington National Bank

 

$0

 

$35,000,000

 

4.666666667%

 

Wells Fargo Bank, National Association

 

$0

 

$35,000,000

 

4.666666667%

 

Chang Hwa Commercial Bank, Ltd., New York Branch

 

$0

 

$20,000,000

 

2.666666666%

 

First Commercial Bank Ltd., New York Branch

 

$20,000,000

 

$0

 

2.666666666%

 

E.Sun Commercial Bank Ltd., Los Angeles Branch

 

$10,000,000

 

$0

 

1.333333333%

 

Total

 

$30,000,000

 

$720,000,000

 

100.000000000%

 

 

--------------------------------------------------------------------------------

 


 

SCHEDULES

TO

CREDIT AGREEMENT

(other than schedule I)

 

Terms used herein and not defined herein have the meaning ascribed thereto in
the Credit Agreement to which these Schedules are attached.

 

Inclusion of any item in these Schedules is neither an admission nor an
acknowledgment of such item’s materiality nor an admission or an acknowledgment
that such item has had or could or would or could reasonably be expected to have
a Material Adverse Effect or is outside the ordinary course of business of the
Borrower or its Subsidiaries.  Certain items included in these Schedules may not
technically be required by the language of the specific representation or
warranty, but are being included for informational purposes.

 

Each document or agreement referenced in these Schedules has been made available
to the Administrative Agent and the Lenders or their counsel.  References to an
agreement include references to that agreement as amended through the date
hereof.

 

--------------------------------------------------------------------------------


 

Schedule 4.1

 

Financial condition

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.2

 

Certain Changes

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.9

 

Taxes

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.13

 

SCHEDULE OF SUBSIDIARIES AND OTHER OWNERSHIP INTERESTS

 

(in alphabetical order)

 

WHOLLY OWNED SUBSIDIARIES OF THE BORROWER

 

1588153 Ontario Limited, an Ontario corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

4444582 Canada Inc., a Canada corporation (through AMG/North America Holding
Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

9106-6001 Quebec Inc., a Quebec corporation (through AMG/North America Holding
Corp., AMG/FAMI Investment Corp., AMG Canada Corp., and 1588153 Ontario Limited)

 

AA Portfolio Management Limited, a Cayman Islands exempted company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Affiliated Managers Group (Hong Kong) Limited, a limited company incorporated in
Hong Kong (through AMG Global, Inc.)

 

Affiliated Managers Group Limited, a limited company incorporated in the United
Kingdom (through AMG New York Holdings Corp.)

 

Affiliated Managers Group Pty Ltd, a limited company incorporated in Australia
(through AMG New York Holdings Corp.)

 

AKH Holdings LLC, a Delaware limited liability company

 

AMG Boston Holdings, LLC, a Delaware limited liability company

 

AMG Canada Corp., a Nova Scotia corporation (through AMG/North America Holding
Corp. and AMG/FAMI Investment Corp.)

 

AMG Canada Holdings LLC, a Delaware limited liability company (through AMG/North
America Holding Corp.)

 

AMG FL Holdings, LLC, a Delaware limited liability company

 

AMG Genesis, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp.)

 

AMG Global, Inc., a Delaware corporation

 

AMG London Holdings Corp., a Delaware corporation

 

AMG New York Holdings Corp., a Delaware corporation

 

--------------------------------------------------------------------------------


 

AMG Northeast Holdings, Inc., a Delaware corporation

 

AMG Northeast Investment Corp., a Delaware corporation (through AMG Northeast
Holdings, Inc.)

 

AMG PA Holdings Partnership (formerly known as E.C. Rorer Partnership), a
Delaware general partnership (through AMG Northeast Holdings, Inc.)

 

AMG Plymouth UK Holdings (1) Limited, a limited company incorporated in England
and Wales (through AMG London Holdings Corp.)

 

AMG Properties LLC, a Delaware limited liability company

 

AMG Renaissance Holdings LLC, a Delaware limited liability company

 

AMG Wealth Partners, LP, a Delaware limited partnership (through AMG New York
Holdings Corp. and AMG WM GP Holdings, LLC, and through AMG WM LP Holdings, LLC)

 

AMG WF Holdings LLC, a Delaware limited liability company

 

AMG WM GP Holdings, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp.)

 

AMG WM LP Holdings, LLC, a Delaware limited liability company

 

AMG/FAMI Investment Corp., a Nova Scotia corporation (through AMG/North America
Holding Corp.)

 

AMG/Midwest Holdings, Inc., a Delaware corporation

 

AMG/Midwest Holdings, LLC, a Delaware limited liability company (through
AMG/Midwest Holdings, Inc.)

 

AMG/North America Holding Corp., a Delaware corporation

 

AMG/TBC Holdings, Inc., a Delaware corporation

 

Arrow Acquisition LLC, a Delaware limited liability company (through AMG New
York Holdings Corp.)

 

BMCM Acquisition, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp.)

 

Bowman Partners GP Co., a Cayman Islands exempted company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Catalyst Acquisition II, Inc., a Delaware corporation

 

--------------------------------------------------------------------------------


 

Channel Ventures GP Limited, a Cayman Islands exempted company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Chicago Acquisition, LLC, a Delaware limited liability company (through
AMG/Midwest Holdings, Inc.)

 

Cinegate Financial Services Inc., an Ontario corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Cinegate Production Management Services 2001 Inc., a Canada corporation (through
AMG/North America Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp.,
and FIAMI Production Management Services 2001 Inc.)

 

El-Train Acquisition LLC, a Delaware limited liability company (through AMG New
York Holdings Corp.)

 

FA (DE) Acquisition Company, LLC, a Delaware limited liability company

 

FA (WY) Acquisition Company, Inc., a Delaware corporation

 

FCMC Holdings LLC, a Delaware limited liability company

 

FIAMI Production Management Services 2001 Inc., a Canada corporation (through
AMG/North America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada
Corp.)

 

First Asset Capital Management (III) Inc., an Ontario corporation (through
AMG/North America Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp.,
and First Asset Resources Inc.)

 

First Asset Resources Inc., an Ontario corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

First Quadrant Corp., a New Jersey corporation (through First Quadrant Holdings,
LLC)

 

First Quadrant Holdings, LLC, a Delaware limited liability company

 

Frontier Capital Management Incentive, LLC, a Delaware limited liability company
(through FCMC Holdings LLC)

 

GE Asia GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

HWL Holdings Corp. (formerly known as SKYLP Holdings, Inc.), a Delaware
corporation

 

Klee Asia I GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Klee Europe I GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

Klee Europe II GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Klee USA I GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Klee USA II GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

LTEIP GP Holdings, LLC, a Delaware limited liability company

 

LTEIP LP Holdings, LLC, a Delaware limited liability company

 

Manor LLC, a Delaware limited liability company

 

Monteverdi GP Limited, a limited company incorporated in Scotland (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and Pantheon
Holdings Limited)

 

Odin GP LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

PAIF GP Limited, a Cayman Islands exempted company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

Pantheon (US) LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Birkin GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon BVK GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Capital (Asia) Limited, a limited company incorporated in Hong Kong
(through AMG London Holdings Corp.)

 

Pantheon Global Co-investment Opportunities GP Ltd, a Cayman Islands exempted
company (through AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon GP Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

Pantheon Holdings Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp. and AMG Plymouth UK Holdings (1) Limited)

 

Pantheon KSA GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

Pantheon Lille GP Limited, a limited company incorporated in Scotland (through
AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and Pantheon
Holdings Limited)

 

Pantheon OPERS GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Partners Participation GP LLC, a Delaware limited liability company
(through AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon PSI GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Ventures (Guernsey) Limited, a Guernsey corporation (through AMG London
Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and Pantheon Holdings
Limited)

 

Pantheon Ventures (Scotland) GP Limited, a limited company incorporated in
Scotland (through AMG London Holdings Corp., AMG Plymouth UK Holdings
(1) Limited, and Pantheon Holdings Limited)

 

Pantheon Ventures Inc., a California corporation (through AMG London Holdings
Corp.)

 

Pantheon Ventures Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

Papillon GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PASIA V GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PASIA VI GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PEAF VI GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PEURO V GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PEURO VI GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

--------------------------------------------------------------------------------


 

PEURO VII GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PGIF GP Limited, a limited company incorporated in Guernsey (through AMG London
Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings Limited,
and Pantheon Ventures (Guernsey) Limited)

 

PGIF GP LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

PGSF III GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PGSF IV Feeder GP Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

PGSF IV GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PGSH GP LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

Prides Crossing Holdings LLC, a Delaware limited liability company

 

PUSA VIII Feeder GP Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

PUSA IX Feeder GP Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

PUSA IX GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Quartet Capital Corporation, an Ontario corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Red Mile Syndication Inc., an Ontario corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp., and FIAMI Production
Management Services 2001 Inc.)

 

SCP GP LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

Shamrock GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

SPO GP LLC, a Delaware limited liability company (through AMG London Holdings
Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings Limited, Pantheon
Ventures (Guernsey) Limited, and Shamrock GP Limited)

 

TimesSquare Manager Member, LLC, a Delaware limited liability company (through
AMG Northeast Holdings, Inc. and AMG Northeast Investment Corp.)

 

Titan NJ GP Holdings, Inc., a Delaware corporation

 

Titan NJ LP Holdings, LLC, a Delaware limited liability company

 

TMF Corp., a Delaware corporation

 

Topspin Acquisition, LLC, a Delaware limited liability company

 

Trident NYC Acquisition, LLC, a Delaware limited liability company

 

Welch & Forbes, Inc., a Massachusetts corporation

 

ENTITIES THAT ARE NOT WHOLLY-OWNED AND IN WHICH THE BORROWER HAS A MAJORITY
INTEREST (DIRECT AND INDIRECT)

 

Advantage Outsourcing Solutions, LLC, a Delaware limited liability company
(through AMG Northeast Holdings, Inc., AMG PA Holdings Partnership, and Rorer
Asset Management, LLC)

 

Arrow Bidco Limited, a limited company incorporated in the United Kingdom
(through AMG New York Holdings Corp. and Arrow Acquisition LLC)

 

Artemis Asset Management Limited, a limited company incorporated in the United
Kingdom (through AMG New York Holdings Corp., Arrow Acquisition LLC, and Arrow
Bidco Limited)

 

Artemis Fund Managers Limited, a limited company incorporated in the United
Kingdom (through AMG New York Holdings Corp., Arrow Acquisition LLC, Arrow Bidco
Limited, Artemis Asset Management Limited, Artemis Strategic Asset Management
Limited, and Artemis Investment Management LLP)

 

Artemis Investment Management LLP, a United Kingdom limited liability
partnership, (through AMG New York Holdings Corp., Arrow Acquisition LLC, Arrow
Bidco Limited, Artemis Asset Management Limited, and Artemis Strategic Asset
Management Limited)

 

Artemis Strategic Asset Management Limited, a limited company incorporated in
the United Kingdom (through AMG New York Holdings Corp., Arrow Acquisition LLC,
Arrow Bidco Limited, and Artemis Asset Management Limited)

 

Aston Asset Management, LP, a Delaware limited partnership (through Manor LLC)

 

--------------------------------------------------------------------------------


 

Chicago Equity Partners, LLC, a Delaware limited liability company (through
AMG/Midwest Holdings, Inc. and Chicago Acquisition, LLC)

 

Essex Investment Management Company, LLC, a Delaware limited liability company

 

First Quadrant, L.P., a Delaware limited partnership (through First Quadrant
Holdings, LLC and First Quadrant Corp.)

 

Foyston, Gordon & Payne Inc., a Canada corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Friess Associates of Delaware, LLC, a Delaware limited liability company
(through FA (DE) Acquisition Company, LLC)

 

Friess Associates, LLC, a Delaware limited liability company (through FA (WY)
Acquisition Company, Inc.)

 

Frontier Capital Management Company, LLC, a Delaware limited liability company
(through FCMC Holdings LLC)

 

Gannett Welsh & Kotler, LLC (formerly known as Boston Interests, LLC), a
Delaware limited liability company (through AMG Boston Holdings, LLC)

 

Genesis Asset Managers, LLP (formerly known as Genesis Fund Managers, LLP), a
Delaware limited liability partnership (through AMG New York Holdings Corp. and
AMG Genesis, LLC)

 

Harding Loevner LP, a Delaware limited partnership (through Titan NJ GP
Holdings, Inc. and Titan NJ LP Holdings, LLC)

 

J.M. Hartwell Limited Partnership, a Delaware limited partnership (through HWL
Holdings Corp. and AMG New York Holdings Corp.)

 

M.J. Whitman LLC, a Delaware limited liability company (through AMG New York
Holdings Corp., El-Train Acquisition LLC, and Third Avenue Holdings Delaware
LLC)

 

Managers Distributors, Inc., a Delaware corporation (through TMF Corp. and
Managers Investment Group LLC)

 

Managers Investment Group LLC, a Delaware limited liability company (through TMF
Corp.)

 

New GAML Holdco, Ltd., a Cayman Islands exempted company (through AMG New York
Holdings Corp., AMG Genesis, LLC, and Genesis Asset Managers, LLP)

 

New Millennium Venture Partners Inc., an Ontario corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Pantheon Capital Partners GP LLC, a Delaware limited liability company (through
AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

Pantheon Ventures (HK) LLP, an England and Wales limited liability partnership
(through AMG London Holdings Corp. and Pantheon Capital (Asia) Limited, and
through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, Pantheon Ventures Limited, and Pantheon Ventures (UK)
LLP)

 

Pantheon Ventures (UK) LLP, an England and Wales limited liability partnership
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, and Pantheon Ventures Limited)

 

Pantheon Ventures (US) Holdings LLP, a Delaware limited liability partnership
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, Pantheon Ventures Limited, and Pantheon Ventures (UK)
LLP)

 

Pantheon Ventures (US) LP, a Delaware limited partnership (through AMG London
Holdings Corp., Pantheon Ventures Inc., and Pantheon (US) LLC)

 

PEURO IV GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PGSF II GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PGSF III GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Private Debt LLC, a Delaware limited liability company (through AMG New York
Holdings Corp., El-Train Acquisition LLC, Third Avenue Holdings Delaware LLC,
and M.J. Whitman LLC)

 

PUSA VI GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PUSA VII GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PUSA VIII GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PVP II GP LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

Rorer Asset Management, LLC, a Delaware limited liability company (through AMG
Northeast Holdings, Inc. and AMG PA Holdings Partnership)

 

Systematic Financial Management, L.P., a Delaware limited partnership (through
Titan NJ LP Holdings, LLC)

 

--------------------------------------------------------------------------------


 

The Renaissance Group LLC, a Delaware limited liability company (through AMG
Renaissance Holdings LLC)

 

Third Avenue Holdings Delaware LLC, a Delaware limited liability company
(through AMG New York Holdings Corp. and El-Train Acquisition LLC)

 

Third Avenue Management LLC, a Delaware limited liability company (through AMG
New York Holdings Corp., El-Train Acquisition LLC, and Third Avenue Holdings
Delaware LLC)

 

TimesSquare Capital Management, LLC, a Delaware limited liability company
(through AMG Northeast Holdings, Inc., AMG Northeast Investment Corp., and
TimesSquare Manager Member, LLC)

 

Trilogy Global Advisors International LLP, a limited liability partnership
incorporated in the United Kingdom (through Trident NYC Acquisition, LLC,
Trilogy Global Advisors, LP, and Trilogy Global Advisors UK Holdings Limited)

 

Trilogy Global Advisors UK Holdings Limited, a limited company incorporated in
the United Kingdom (through Trident NYC Acquisition, LLC and Trilogy Global
Advisors, LP)

 

Trilogy Global Advisors, LP, a Delaware limited partnership (through Trident NYC
Acquisition, LLC)

 

Tweedy, Browne Company LLC, a Delaware limited liability company (through
AMG/TBC Holdings, Inc.)

 

Welch & Forbes LLC, a Delaware limited liability company (through Welch &
Forbes, Inc. and AMG WF Holdings LLC)

 

ENTITIES IN WHICH THE BORROWER HAS A MINORITY INTEREST (DIRECT AND INDIRECT)

 

AQR Capital Management Holdings, LLC, a Delaware limited liability company
(through Topspin Acquisition, LLC)

 

AQR Capital Management II, LLC, a Delaware limited liability company (through
Topspin Acquisition, LLC and AQR Capital Management Holdings, LLC)

 

AQR Capital Management, LLC, a Delaware limited liability company (through
Topspin Acquisition, LLC and AQR Capital Management Holdings, LLC)

 

Beutel, Goodman & Company Ltd., a limited company incorporated in Canada
(through AMG/North America Holding Corp., AMG/FAMI Investment Corp., AMG Canada
Corp., First Asset Resources Inc., and First Asset Capital Management
(III) Inc.)

 

BlueMountain Capital Management, LLC, a Delaware limited liability company
(through AMG New York Holdings Corp. and BMCM Acquisition, LLC)

 

--------------------------------------------------------------------------------


 

BlueMountain GP Holdings, LLC, a Delaware limited liability company (through AMG
New York Holdings Corp. and BMCM Acquisition, LLC)

 

Deans Knight Capital Management Ltd., a Canada corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Fortigent Holdings Company, Inc., a Maryland corporation (through AMG FL
Holdings, LLC)

 

Genesis Investment Management, LLP, a U.K. limited liability partnership
(through AMG New York Holdings Corp., AMG Genesis, LLC, and Genesis Asset
Managers, LLP)

 

Long-Term Equity Interests Plan 2010, LP, a Delaware limited partnership
(through LTEIP GP Holdings, LLC)

 

Louisbourg Investments Inc., a New Brunswick corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp., and
Montrusco Bolton Investments Inc.)

 

Lydian Private Bank, a federal savings association (through AMG FL Holdings,
LLC)

 

Montrusco Bolton Focus Global Fund Inc., a Cayman Islands corporation (through
AMG/North America Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp.,
and Montrusco Bolton Investments Inc.)

 

Montrusco Bolton Investments Inc., a Canada corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Tweedy, Browne Incentive LLC, a Delaware limited liability company

 

VA Partners I, LLC, a Delaware limited liability company (through Catalyst
Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings, L.P.)

 

VA Partners III, LLC, a Delaware limited liability company (through Catalyst
Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings, L.P.)

 

VA SmallCap Partners, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, ValueAct Holdings,
L.P., and VA Partners I, LLC)

 

Value Partners Group Limited, a Cayman Islands exempted company (through AKH
Holdings LLC)

 

ValueAct Capital Management, L.P., a Delaware limited partnership (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, ValueAct Holdings,
L.P., and ValueAct Capital Management, LLC)

 

ValueAct Capital Management, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings,
L.P.)

 

--------------------------------------------------------------------------------


 

ValueAct Holdings GP, LLC (formerly known as Catalyst GP, LLC), a Delaware
limited liability company (through Catalyst Acquisition II, Inc.)

 

ValueAct Holdings, L.P. (formerly known as Catalyst Holdings, L.P.), a Delaware
limited partnership (through Catalyst Acquisition II, Inc. and ValueAct Holdings
GP, LLC)

 

ValueAct SmallCap Management, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings,
L.P.)

 

Wilshire Financial Services Inc., an Alberta corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp., and First
Asset Resources Inc.)

 

--------------------------------------------------------------------------------


 

Schedule 6.8

 

Subsidiaries

 

1588153 Ontario Limited

 

4444582 Canada Inc.

 

9106-6001 Quebec Inc.

 

AA Portfolio Management Limited

 

Advantage Outsourcing Solutions, LLC

 

Affiliated Managers Group (Hong Kong) Limited

 

Affiliated Managers Group Limited

 

Affiliated Managers Group Pty Ltd

 

AKH Holdings LLC

 

AMG Boston Holdings, LLC

 

AMG Canada Corp.

 

AMG Canada Holdings LLC

 

AMG FL Holdings, LLC

 

AMG Genesis, LLC

 

AMG Global, Inc.

 

AMG London Holdings Corp.

 

AMG New York Holdings Corp.

 

AMG Northeast Holdings, Inc.

 

AMG Northeast Investment Corp.

 

AMG PA Holdings Partnership (formerly known as E.C. Rorer Partnership)

 

AMG Plymouth UK Holdings (1) Limited

 

AMG Properties LLC

 

--------------------------------------------------------------------------------


 

AMG Renaissance Holdings LLC

 

AMG Wealth Partners, LP

 

AMG WF Holdings LLC

 

AMG WM GP Holdings, LLC

 

AMG WM LP Holdings, LLC

 

AMG/FAMI Investment Corp.

 

AMG/Midwest Holdings, Inc.

 

AMG/Midwest Holdings, LLC

 

AMG/North America Holding Corp.

 

AMG/TBC Holdings, Inc.

 

Arrow Acquisition LLC

 

Arrow Bidco Limited

 

Artemis Asset Management Limited

 

Artemis Fund Managers Limited

 

Artemis Investment Management LLP

 

Artemis Strategic Asset Management Limited

 

Aston Asset Management, LP

 

BMCM Acquisition, LLC

 

Bowman Partners GP Co.

 

Catalyst Acquisition II, Inc.

 

Channel Ventures GP Limited

 

Chicago Acquisition, LLC

 

Chicago Equity Partners, LLC

 

Cinegate Financial Services Inc.

 

Cinegate Production Management Services 2001 Inc.

 

--------------------------------------------------------------------------------


 

El-Train Acquisition LLC

 

Essex Investment Management Company, LLC

 

FA (DE) Acquisition Company, LLC

 

FA (WY) Acquisition Company, Inc.

 

FCMC Holdings LLC

 

FIAMI Production Management Services 2001 Inc.

 

First Asset Capital Management (III) Inc.

 

First Asset Resources Inc.

 

First Quadrant Corp.

 

First Quadrant Holdings, LLC

 

First Quadrant, L.P.

 

Foyston, Gordon & Payne Inc.

 

Friess Associates of Delaware, LLC

 

Friess Associates, LLC

 

Frontier Capital Management Company, LLC

 

Frontier Capital Management Incentive, LLC

 

Gannett Welsh & Kotler, LLC (formerly known as Boston Interests, LLC)

 

GE Asia GP LLC

 

Genesis Asset Managers, LLP (formerly known as Genesis Fund Managers, LLP)

 

Harding Loevner LP

 

HWL Holdings Corp. (formerly known as SKYLP Holdings, Inc.)

 

J.M. Hartwell Limited Partnership

 

Klee Asia I GP LLC

 

Klee Europe I GP LLC

 

Klee Europe II GP LLC

 

--------------------------------------------------------------------------------


 

Klee USA I GP LLC

 

Klee USA II GP LLC

 

LTEIP GP Holdings, LLC

 

LTEIP LP Holdings, LLC

 

M.J. Whitman LLC

 

Managers Distributors, Inc.

 

Managers Investment Group LLC

 

Manor LLC

 

Monteverdi GP Limited

 

New GAML Holdco, Ltd.

 

New Millennium Venture Partners Inc.

 

Odin GP LLC

 

PAIF GP Limited

 

Pantheon (US) LLC

 

Pantheon Birkin GP LLC

 

Pantheon BVK GP LLC

 

Pantheon Capital (Asia) Limited

 

Pantheon Capital Partners GP LLC

 

Pantheon Global Co-investment Opportunities GP Ltd

 

Pantheon GP Limited

 

Pantheon Holdings Limited

 

Pantheon KSA GP LLC

 

Pantheon Lille GP Limited

 

Pantheon OPERS GP LLC

 

Pantheon Partners Participation GP LLC

 

--------------------------------------------------------------------------------


 

Pantheon PSI GP LLC

 

Pantheon Ventures (Guernsey) Limited

 

Pantheon Ventures (HK) LLP

 

Pantheon Ventures (Scotland) GP Limited

 

Pantheon Ventures (UK) LLP

 

Pantheon Ventures (US) Holdings LLP

 

Pantheon Ventures (US) LP

 

Pantheon Ventures Inc.

 

Pantheon Ventures Limited

 

Papillon GP LLC

 

PASIA V GP Limited

 

PASIA VI GP LLC

 

PEAF VI GP LLC

 

PEURO IV GP LLC

 

PEURO V GP Limited

 

PEURO VI GP Limited

 

PEURO VII GP Limited

 

PGIF GP Limited

 

PGIF GP LLC

 

PGSF II GP LLC

 

PGSF III GP Limited

 

PGSF III GP LLC

 

PGSF IV Feeder GP Limited

 

PGSF IV GP LLC

 

PGSH GP LLC

 

--------------------------------------------------------------------------------


 

Prides Crossing Holdings LLC

 

Private Debt LLC

 

PUSA VI GP LLC

 

PUSA VII GP LLC

 

PUSA VIII Feeder GP Limited

 

PUSA VIII GP LLC

 

PUSA IX Feeder GP Limited

 

PUSA IX GP LLC

 

PVP II GP LLC

 

Quartet Capital Corporation

 

Red Mile Syndication Inc.

 

Rorer Asset Management, LLC

 

SCP GP LLC

 

Shamrock GP Limited

 

SPO GP LLC

 

Systematic Financial Management, L.P.

 

The Renaissance Group LLC

 

Third Avenue Holdings Delaware LLC

 

Third Avenue Management LLC

 

TimesSquare Capital Management, LLC

 

TimesSquare Manager Member, LLC

 

Titan NJ GP Holdings, Inc.

 

Titan NJ LP Holdings, LLC

 

TMF Corp.

 

Topspin Acquisition, LLC

 

--------------------------------------------------------------------------------


 

Trident NYC Acquisition, LLC

 

Trilogy Global Advisors International LLP

 

Trilogy Global Advisors UK Holdings Limited

 

Trilogy Global Advisors, LP

 

Tweedy, Browne Company LLC

 

Welch & Forbes LLC

 

Welch & Forbes, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 7.7

 

Transactions with Affiliates

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.2

 

ADDRESSES

 

BORROWER:

 

Affiliated Managers Group, Inc.

600 Hale Street

Prides Crossing, Massachusetts 01965

Attention:  Chief Financial Officer

Telephone:  (617) 747-3300

Fax:  (617) 747-3380

Website Address: www.amg.com

 

with a copy to:

 

Affiliated Managers Group, Inc.

600 Hale Street

Prides Crossing, Massachusetts 01965

Attention:  General Counsel

Telephone:  (617) 747-3300

Fax:  (617) 747-3380

Website Address: www.amg.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

101 N. Tryon Street

Mail Code: NC1-001-04-39

Charlotte, NC 28255-0001

Attention:  Robert Garvey

Telephone:  980-387-9468

Telecopier:  617-310-3288

 

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

101 S. Tryon Street

 

--------------------------------------------------------------------------------


 

Mail Code:  NC1-002-15-36

Charlotte, NC 28255

Attention:  Cindy Jordan

Telephone:  980-386-2359

Telecopier:  704-409-0883

 

SWINGLINE LENDER:

Bank of America, N.A.

101 N. Tryon Street

Mail Code: NC1-001-04-39

Charlotte, NC 28255-0001

Attention:  Robert Garvey

Telephone:  980-387-9468

Telecopier:  617-310-3288

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A TO

CREDIT AGREEMENT

 

FORM OF NOTE

 

[Date]

 

FOR VALUE RECEIVED, the undersigned, Affiliated Managers Group, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
                   (the “Lender”), at the Administrative Agent’s Office in
lawful money of the United States of America and in immediately available funds,
on the Termination Date the aggregate unpaid principal amount of all Revolving
Loans made by the Lender to the Borrower pursuant to the Credit Agreement
referred to below.  The Borrower further agrees to pay interest in like money at
such office on the unpaid principal amount hereof from time to time outstanding
at the rates and on the dates specified in the Credit Agreement.

 

The Lender is authorized to record in its records, or on the schedules annexed
hereto, the date, Type and amount of each Revolving Loan made by it pursuant to
the Credit Agreement and the date and amount of each payment or prepayment of
principal thereof, each continuation thereof, each conversion of all or a
portion thereof to the other Type and, in the case of a Eurodollar Loan, the
length of each Interest Period with respect thereto.  Each such recordation
shall constitute prima facie evidence of the accuracy of the information
recorded.  The failure to make any such recordation shall not affect the
obligations of the Borrower in respect of any such Loan.

 

This Note (a) is one of the Notes referred to in the Fifth Amended and Restated
Credit Agreement dated as of November 3, 2011 (as amended or otherwise modified
from time to time, the “Credit Agreement”) among the Borrower, the Lender,
various other financial institutions, and Bank of America, N.A., as
Administrative Agent, (b) is subject to the provisions of the Credit Agreement
and (c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement.

 

Upon the occurrence of any Event of Default, all amounts then remaining unpaid
on this Note may become, or may be declared to be, immediately due and payable,
all as provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, capitalized terms used but not defined herein
shall have the respective meanings given to them in the Credit Agreement.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

A-1

--------------------------------------------------------------------------------


 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

Schedule A

to Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

 

Amount of ABR
Loans

 

Amount
Converted to
ABR Loans

 

Amount of
Principal of ABR
Loans Repaid

 

Amount of ABR
Loans Converted
to
Eurodollar Loans

 

Unpaid Principal
Balance of ABR
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

Schedule B

to Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

 

Amount of
Eurodollar
Loans

 

Amount 
Converted to
Eurodollar
Loans

 

Interest Period
and Eurodollar
Rate with
Respect Thereto

 

Amount of
Principal of
Eurodollar
Loans Repaid

 

Amount of
Eurodollar
Loans
Converted to
ABR Loans

 

Unpaid
Principal
Balance of
Eurodollar
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-4

--------------------------------------------------------------------------------

 


 

EXHIBIT B TO

CREDIT AGREEMENT

 

FORM OF BORROWER CERTIFICATE

 

AFFILIATED MANAGERS GROUP, INC.

 

November 3, 2011

 

Pursuant to subsection 5.1(d) of the Fifth Amended and Restated Credit Agreement
dated as of November 3, 2011 (the “Agreement”; capitalized terms defined therein
being used herein as therein defined) among Affiliated Managers Group, Inc., a
Delaware corporation (the “Borrower”), various financial institutions and, Bank
of America, N.A., as Administrative Agent, the undersigned Responsible Officer
of the Borrower hereby certifies as follows:

 

1.                                       The representations and warranties of
the Borrower set forth in the Agreement and each of the other Loan Documents to
which the Borrower is a party or which are contained in any certificate or
financial statement furnished by or on behalf of the Borrower pursuant to or in
connection with any Loan Document are true and correct in all material respects
on and as of the date hereof with the same effect as if made on the date hereof,
except for representations and warranties stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date.

 

2.                                       Exhibit A hereto sets forth all
consents or authorizations of, filings with, notices to or other acts by or in
respect of any Governmental Authority or any other Person required in connection
with the execution, delivery, performance, validity or enforceability of the
Agreement and the other Loan Documents and such consents, authorizations and
filings are in full force and effect on the date hereof.

 

3.                                       No Default has occurred and is
continuing as of the date hereof or would result from the making of the Loans on
the date hereof.

 

4.                                       Since December 31, 2010, there has been
no development or event which has had or could reasonably be expected to have a
Material Adverse Effect.

 

5.                                       There are no liquidation or dissolution
proceedings pending or to my knowledge threatened against the Borrower, nor has
any other event occurred materially adversely affecting or to my knowledge
threatening the continued corporate existence of the Borrower after the date
hereof.

 

6.                                       The Debt Rating of the Borrower on the
date hereof is “BBB-” by S&P.

 

B-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereto set his or her name as of the
date first set forth above.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C TO

CREDIT AGREEMENT

 

FORM OF OPINION OF BORROWER’S COUNSEL

 

Please see attached.

 

--------------------------------------------------------------------------------


 

, 20

 

To the Lenders and the Administrative Agent

party to the Credit Agreement

referred to below

c/o Bank of America, N.A., as Administrative Agent

Agency Management

101 S. Tryon Street

Mail Code: NC1-002-15-36

Charlotte, NC 28255

 

Ladies and Gentlemen:

 

This opinion is being furnished to you pursuant to the Fifth Amended and
Restated Credit Agreement, dated as of the date hereof (the “Credit Agreement”),
among Affiliated Managers Group, Inc., a Delaware corporation (the “Borrower”),
Bank of America, N.A., as Administrative Agent, and the several banks and other
financial institutions from time to time parties thereto as Lenders.  Unless
otherwise defined herein, capitalized terms used herein shall have the
respective meanings set forth in the Credit Agreement.

 

We have acted as counsel to the Borrower in connection with the Credit Agreement
and the Notes being delivered today under the Credit Agreement. The Credit
Agreement and the Notes are referred to herein collectively as the “Credit
Documents”.

 

We have examined such certificates, documents and records and have made such
investigation of fact and such examination of law as we have deemed appropriate
in order to enable us to render the opinions set forth herein.  In conducting
such investigation, we have relied, without independent verification, upon
certificates of officers of the Borrower, public officials and other appropriate
Persons, and on the covenants as to the application of proceeds contained in the
Credit Documents.

 

The opinions expressed herein are limited to matters governed by the laws of the
State of New York, the General Corporation Law of the State of Delaware and the
federal laws of the United States of America (collectively, the “Covered Laws”).

 

Based upon and subject to the foregoing and subject to the additional
qualifications set forth below, we are of the opinion that:

 

1.               The Borrower (a) is a corporation validly existing and in good
standing under the laws of the State of Delaware and (b) has the corporate power
to execute and deliver each of the Credit Documents to which it is a party and
to perform its obligations thereunder.

 

--------------------------------------------------------------------------------


 

2.               The Borrower has duly authorized, executed and delivered each
of the Credit Documents.

 

3.               Subject to the qualifications set forth in the unnumbered
paragraphs at the end hereof, each of the Credit Documents constitutes the
legal, valid and binding obligation of the Borrower and is enforceable against
the Borrower in accordance with its terms.

 

4.               The execution and delivery by the Borrower of the Credit
Documents, and the performance by the Borrower of its obligations thereunder,
(a) will not violate any Covered Laws, (b) will not result in a breach or
violation of, or constitute a default (or an event that with notice or the lapse
of time, or both, would constitute a default), or require the repurchase of
securities under, any of the agreements, instruments, court orders, judgments
and decrees listed on Exhibit A hereto and (c) will not violate or require the
repurchase of securities under the governing documents of any of the Borrower.

 

5.               Under the Covered Laws, no consent, approval, license or
exemption by, or order or authorization of, or filing, recording or registration
with, any governmental authority is required to be obtained by the Borrower in
connection with the execution and delivery of the Credit Documents to which the
Borrower is party or the performance by the Borrower of its obligations
thereunder.

 

6.               We are not representing the Borrower in any pending litigation
in which it is a named defendant that challenges the validity or enforceability
of, or seeks to enjoin the performance of, the Credit Documents.

 

7.               The Borrower is not required to be registered as an “investment
company” under the Investment Company Act of 1940, as amended.

 

8.               Neither the making of the Loans under the Credit Agreement, nor
the application of the proceeds thereof on the date hereof as provided in the
Credit Agreement, will violate Regulations T, U or X of the Board of Governors
of the Federal Reserve System.

 

Our opinion that the Credit Documents constitute the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, is subject to (i) bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other laws of general application affecting the rights
and remedies of creditors and secured parties and (ii) general principles of
equity.

 

The opinions expressed herein do not purport to cover, and we express no opinion
with respect to, the applicability of Section 548 of the federal Bankruptcy Code
or any comparable provision of state law.

 

The opinions expressed herein are subject to the qualification that the
enforceability of provisions in the Credit Documents providing for
indemnification or contribution may be limited by public policy considerations. 
In addition, we express no opinion as to (i) the extent to which broadly worded
waivers may be enforced, (ii) the enforceability of any provision of the Credit
Documents which purports to grant the right of setoff

 

--------------------------------------------------------------------------------


 

to an affiliate of a lender or a purchaser of a participation in the loans
outstanding thereunder, which permits the exercise of a right of setoff against
amounts not then due, which provides for interest on interest or automatic
compounding of interest, liquidated damages or prepayment premiums, or which is
determined to constitute a penalty or forfeiture or (iii) the extent to which
provisions providing for conclusive presumptions or determinations,
non-effectiveness of oral modifications, arbitration, waiver of venue, or waiver
of offset or defenses will be enforced.  In connection with the provisions of
the Credit Documents whereby the parties submit to the jurisdiction of the
courts of the United States of America located in the State of New York, we note
the limitations of 28 U.S.C. §§ 1331 and 1332 on subject matter jurisdiction of
the federal courts.

 

In addition, certain provisions contained in the Credit Documents, including the
grant of powers of attorney thereunder, may be unenforceable in whole or in
part, but the inclusion of such provisions in the Credit Documents does not
affect the validity of any of the other provisions thereof, and the remaining
provisions of the Credit Documents are sufficient for the practical realization
of the benefits intended to be provided thereby.

 

This opinion is being furnished only to the Lenders and the Administrative Agent
and is solely for their benefit and the benefit of their assignees who become
Lenders under the Credit Documents.  This opinion may not be relied upon for any
other purpose or by any other Person without our prior written consent.

 

 

Very truly yours,

 

 

 

 

 

Ropes & Gray LLP

 

--------------------------------------------------------------------------------


 

EXHIBIT D TO

CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not
joint.](4)  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective Commitments/Loans identified below (including, without
limitation, the Swingline Loans included in such facility) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

D-1

--------------------------------------------------------------------------------


 

to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.                                       Assignor[s]:

 

 

 

2.                                       Assignee[s]:

 

 

 

                                                [for each Assignee, indicate
[Approved Fund][Affiliate] of [identify Lender]]

 

3.                                      
Borrower:                                            Affiliated Managers Group,
Inc.

 

4.                                       Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.                                       Credit
Agreement:                                               Fifth Amended and
Restated Credit Agreement, dated as of November 3, 2011 among Affiliated
Managers Group, Inc., various financial institutions and Bank of America, N.A.,
as Administrative Agent.

 

6.                                       Assigned Interest:

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Commitment/Loans
of all Lenders

 

Type of
Commitment
Assigned(7)

 

Amount of
Commitment/
Loans Assigned

 

Percentage
Assigned of
Commitment/
Loans(8)

 

CUSIP
Number

 

 

 

 

 

$          

 

 

 

$          

 

        %

 

 

 

 

 

 

 

$          

 

 

 

$          

 

        %

 

 

 

 

 

 

 

$          

 

 

 

$          

 

        %

 

 

 

 

[7.                              Trade Date:                                 
](9)

 

Effective Date:                                      , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(5)                                  List each Assignor, as appropriate.

(6)                                  List each Assignee, as appropriate.

(7)                                  Identify Original Commitment or Extended
Commitment, as applicable.

(8)                                  Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

(9)                                  To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

 

D-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

[Consented to and](10) Accepted:

 

BANK OF AMERICA, N.A., as

Administrative Agent

 

By:

 

 

 

Title:

 

 

[Consented to:](11)

 

AFFILIATED MANAGER GROUP, INC.

 

By:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(10)                            To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

(11)                            To be added only if the consent of the Borrower
and/or other parties (e.g. Swingline Lender) is required by the terms of the
Credit Agreement.

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E TO

CREDIT AGREEMENT

 

FORM OF CONFIDENTIALITY AGREEMENT

 

[LETTERHEAD OF INFORMATION RECIPIENT]

 

                              ,        

 

[Name and Address of

  Information Provider]

 

Dear Sirs:

 

In connection with our interest in entering into a transaction (“Transaction”)
to purchase [a participation interest in] [an assignment of] the rights of a
Lender pursuant to Section 10.6 of the Fifth Amended and Restated Credit
Agreement dated as of November 3, 2011 (as amended or otherwise modified from
time to time, the “Credit Agreement”) among Affiliated Managers Group, Inc. (the
“Company”), various financial institutions and Bank of America, N.A., as
Administrative Agent, the Company is furnishing us with certain information
which is either non-public, confidential or proprietary in nature.  All
information furnished (irrespective of the form of communication) to us, our
agents or our representatives, including without limitation attorneys,
accountants, consultants and financial advisors (collectively,
“representatives”), by the Company or any of its representatives, and all
analyses, compilations, data, studies or other documents prepared by us or our
representatives containing, or based in whole or in part on, any such furnished
information or reflecting our review or assessment of the Company are
hereinafter collectively referred to as the “Information”.  In consideration of
our being furnished with the Information, we agree that:

 

1.                                       The Information will be kept
confidential, will not, without the prior written consent of the Company or
except as required by law (including to bank regulators and examiners) and then
only with prior written notice as soon as possible to the Company (provided that
such written notice shall not be required for ordinary course disclosures
pursuant to requests by bank regulators and examiners or to the extent
prohibited by law or legal process), be disclosed by us or our representatives,
in any manner whatsoever, in whole or in part, and will not be used by us or our
representatives directly or indirectly for any purpose other than evaluating a
Transaction.  Moreover, we agree to transmit the Information only to those
representatives who need to know the Information for the purpose of evaluating a
Transaction, who are informed by us of the confidential nature of the
Information and who are provided with a copy of this Confidentiality Agreement
(this “Agreement”) and agree to be bound by the terms of this Agreement.  We
will be responsible for any breach of this Agreement by our representatives.

 

E-1

--------------------------------------------------------------------------------


 

2.                                       Without the Company’s prior written
consent, we and our representatives will not disclose to any other person the
fact that the Information has been made available, that discussions or
negotiations are taking place concerning a possible transaction involving us and
the Company or any of the terms, conditions or other facts with respect to any
such possible transaction, including the status thereof, except as required by
law (including to bank regulators and examiners) and then only with prior
written notice as soon as possible to the Company (provided that such written
notice shall not be required for ordinary course disclosures pursuant to
requests by bank regulators and examiners or to the extent prohibited by law or
legal process).  The term “person” as used in this letter shall be interpreted
to include, without limitation, the media and any corporation, company, group,
partnership or individual.

 

3.                                       The Information and all copies thereof
will be destroyed or returned immediately, without retaining any copies thereof,
(a) if we do not within a reasonable time proceed with a Transaction or (b) at
any earlier time that the Company so requests; provided that we may retain
copies of Information as required by law (including bank regulations), pursuant
to our customary document retention policies or in back-up tapes or similar
electronic form.  Notwithstanding the return or destruction of the Information,
we and our representatives will continue to be bound by our obligations
hereunder.

 

4.                                       This Agreement shall be inoperative as
to such portions of the Information which (a) are or become generally available
to the public other than as a result of a disclosure by us or our
representatives; (b) become available to us on a nonconfidential basis from a
source other than the Company or one of its representatives which has
represented to us that it is not bound by a confidentiality agreement with or
other contractual, legal or fiduciary obligation of confidentiality to the
Company or any other party with respect to any portion of the Information; or
(c) were known to us on a nonconfidential basis prior to its disclosure to us by
the Company or one of its representatives.

 

5.                                       We understand that the Company has
endeavored to include in the Information those materials which are believed to
be reliable and relevant for the purpose of our evaluation, but we acknowledge
that the Company and its representatives make no representation or warranty as
to the accuracy or completeness of the Information.  We agree that the Company
and its representatives shall have no liability to us or to any of our
representatives as a result of the use of the Information by us and our
representatives, it being understood that only those particular representations
and warranties which may be made by the Company in a definitive agreement, when,
as and if it is executed, and subject to such limitations and restrictions as
may be specified in such definitive agreement, shall have any legal effect.  We
further agree that unless and until a definitive agreement regarding a
Transaction has been executed, neither we nor the Company will be under any
legal obligation of any kind whatsoever with respect to any Transaction by
virtue of this Agreement except for the matters specifically agreed to herein. 
We acknowledge and agree that the Company reserves the right to exercise its
consent rights under the Credit Agreement (such consent not to be unreasonably
withheld or delayed).

 

6.                                       In the event that we or anyone to whom
we transmit the Information pursuant to this Agreement are requested or become
legally compelled (by oral questions, interrogatories, request for information
or documents, subpoena, criminal or civil investigative demand or similar
process) to disclose any of the Information, we will (so long as not prohibited

 

E-2

--------------------------------------------------------------------------------


 

by law or legal process) provide the Company with prompt written notice so that
the Company may seek (with our cooperation, if so requested by the Company) a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement.  In the event that such protective order or other
remedy is not obtained, or the Company waives compliance with the provisions of
this Agreement, we will furnish only that portion of the Information which is
legally required and will exercise reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded the Information.

 

7.                                       We acknowledge that we are aware, and
we will advise our representatives who receive Information, that the U.S.
securities laws restrict any person who has material, non-public information
concerning the Company from purchasing or selling securities of the Company (and
options, warrants and rights relating thereto).

 

8.                                       We agree that the Company shall be
entitled to equitable relief, including injunction and specific performance, in
the event of any actual or threatened breach of this Agreement.  Such remedies
shall not be deemed to be the exclusive remedies for a breach of this Agreement
by us or our representatives but shall be in addition to all other remedies
available at law or equity.

 

9.                                       It is further understood and agreed
that no failure or delay by the Company in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise of any
right, power or privilege hereunder.

 

10.                                 This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed within such State.

 

 

Very truly yours,

 

 

 

 

 

[NAME OF INFORMATION RECIPIENT]

 

 

 

 

 

By:

 

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F TO

CREDIT AGREEMENT

 

TERMS AND CONDITIONS OF SUBORDINATED INDEBTEDNESS

 

Subordination Provisions

 

(a)                                  General.  This [                  ],
including all principal, interest, fees, costs, enforcement expense (including
legal fees and disbursements), and any other reimbursement and indemnity
obligations created or evidenced by this [                    ], or any prior,
concurrent or subsequent notes, instruments, or agreements of indebtedness,
liabilities or obligations of any type or form whatsoever relating thereto in
favor of [the Payee] (“Subordinated Debt”) and any and all documents or
instruments evidencing, guaranteeing or securing directly or indirectly any of
the foregoing, whether now existing or hereafter created (“Subordinated
Documents”), shall be and hereby are subordinated and the payment thereof is
deferred until the full and final payment in cash of the Senior Debt, whether
now or hereafter incurred or owed by the Maker.  Notwithstanding the immediately
preceding sentence, the Maker shall be permitted to pay, and [the Payee] shall
be permitted to receive, any regularly scheduled payment of interest or
principal on this [              ], so long as at the time of such payment, such
payment is permitted and no default or event of default has occurred and is
continuing, in each case under the terms and provisions of any Senior Debt or
would occur after giving effect thereto.

 

(b)                                 Enforcement.  [The Payee] will not take or
omit to take any action or assert any claim with respect to the Subordinated
Debt or otherwise which is inconsistent with the provisions of this
Section [      ].  Without limiting the foregoing, [the Payee] will not assert,
collect or enforce the Subordinated Debt or any part thereof or take any action
to foreclose or realize upon the Subordinated Debt or any part thereof or
enforce any of the Subordinated Documents except (i) in each such case as
necessary, so long as no default or event of default has occurred and is then
continuing under the terms and provisions of any Senior Debt or would occur
after giving effect thereto, to collect any sums expressly permitted to be paid
by the Maker pursuant to Section [    ](a) above or (ii) to the extent (but only
to such extent) that the commencement of a legal action may be required to toll
the running of any applicable statute of limitations.  Until the Senior Debt has
been finally paid in full in cash, [the Payee] shall not have any right of
subrogation, reimbursement, restitution, contribution or indemnity whatsoever
from any assets of the Maker or any guarantor of or provider of collateral
security for any Senior Debt.  [The Payee] further waives any and all rights
with respect to marshalling.

 

(c)                                  Payments Held in Trust.  [The Payee] will
hold in trust and immediately pay over to the holders of Senior Debt, in the
same form of payment received, with appropriate endorsements, for application to
the Senior Debt, any cash (or cash equivalent) amount that the Maker pays to
[the Payee] with respect to the Subordinated Debt, or as collateral for the
Senior Debt any other assets of the Maker that [the Payee] may receive with
respect to Subordinated Debt, in each case except with respect to payments
expressly permitted pursuant to Section [    ](a) above.

 

F-1

--------------------------------------------------------------------------------


 

(d)                                 Defense to Enforcement.  If [the Payee], in
contravention of the terms of this [            ], shall commence, prosecute or
participate in any suit, action or proceeding against the Maker, then the Maker
may interpose as a defense or plea the agreements in this [          ], and any
holder of Senior Debt may intervene and interpose such defense or plea in its
name or in the name of the Maker.  If [the Payee], in contravention of the terms
of this [                ], shall attempt to collect any of the Subordinated
Debt or enforce any of the Subordinated Documents, then any holder of Senior
Debt or the Maker may, by virtue of this Agreement, restrain the enforcement
thereof in the name of any holder of Senior Debt or in the name of the Maker. 
If [the Payee], in contravention of the terms of this Agreement, obtains any
cash or other assets of the Maker as a result of any administrative, legal or
equitable actions, or otherwise, [the Payee] agrees forthwith to pay, deliver
and assign to the holders of Senior Debt, with appropriate endorsements, any
such cash (or cash equivalent) for application to the Senior Debt and any such
other assets as collateral for the Senior Debt.

 

(e)                                  Bankruptcy, Etc.

 

(i)                                     At any meeting of creditors of the Maker
or in the event of any case or proceeding, voluntary or involuntary, for the
distribution, division or application of all or part of the assets of the Maker
or the proceeds thereof, whether such case or proceeding be for the liquidation,
dissolution or winding up of the Maker or its business, a receivership,
insolvency or bankruptcy case or proceeding, an assignment for the benefit of
creditors or a proceeding by or against the Maker for relief under the federal
Bankruptcy Code or any other bankruptcy, reorganization or insolvency law or any
other law relating to the relief of debtors, readjustment of indebtedness,
reorganization, arrangement, composition or extension or marshalling of assets
or otherwise, the holders of Senior Debt are hereby irrevocably authorized at
any such meeting or in any such proceeding to receive or collect any cash or
other assets of the Maker distributed, divided or applied by way of dividend or
payment, or any securities issued on account of any Subordinated Debt, and apply
such cash to or hold such other assets or securities as collateral for the
Senior Debt, and to apply to the Senior Debt any cash proceeds of any
realization upon such other assets or securities that the holders of Senior Debt
elect to effect, until all of the Senior Debt shall have been paid in full in
cash.

 

(ii)                                  Notwithstanding the foregoing provisions
of Section[      ](e)(i) above, [the Payee] shall be entitled to receive and
retain any securities of the Maker or any other corporation or other entity
provided for by a plan of reorganization or readjustment provided that: (x) the
payment of such securities is subordinate, at least to the extent provided in
this [                    ] with respect to Subordinated Debt, to the payment of
all Senior Debt under any such plan of reorganization or readjustment, (y) the
rights of the holders of the Senior Debt are not, without the consent of such
holders, altered or impaired by such arrangement, reorganization or
readjustment, and (z) all other terms of such arrangement, reorganization or
readjustment are acceptable to the holders of Senior Debt.

 

(iii)                               [[The Payee] undertakes and agrees for the
benefit of each holder of Senior Debt to execute, verify, deliver and file any
proof of claim, consent, assignment or other instrument which any holder of
Senior Debt may at any time require in order to prove and realize upon any right
or claim pertaining to the Subordinated Debt and to effectuate the full benefit
of

 

F-2

--------------------------------------------------------------------------------


 

the subordination contained herein; and upon failure of [the Payee] so to do
prior to 30 days before the expiration any such holder of Senior Debt shall be
deemed irrevocably appointed the agent and attorney-in-fact of [the Payee] to
execute, verify, deliver and file any such proof of claim, consent, assignment
or other instrument.](12)

 

(iv)                              At any such meeting of creditors or in the
event of any such case or proceeding, [the Payee] shall not vote with respect to
any plan of partial or complete liquidation, reorganization, arrangement,
composition or extension, or take any other action in any way so as to contest
(i) the validity of any Senior Debt or any collateral therefor or guaranties
thereof, (ii) the relative rights and duties of any holders of any Senior Debt
established in any instruments or agreements creating or evidencing any of the
Senior Debt with respect to any of such collateral or guaranties or (iii) [the
Payee]’s obligations and agreements set forth in this Agreement.

 

(f)                                    Freedom of Dealing.  [The Payee] agrees
that the Maker may, from time to time and at any time, incur additional Senior
Debt as it deems necessary, appropriate or desirable in its sole discretion. 
[The Payee] agrees, with respect to any and all Senior Debt and any and all
collateral therefor or guaranties thereof, that the Maker and the holders of
Senior Debt may agree to increase the amount of any Senior Debt or otherwise
modify the terms of any Senior Debt, and the holders of Senior Debt may grant
extensions of the time of payment or performance to and make compromises,
including releases of collateral or guaranties, and settlements with the Maker
and all other persons, in each case without the consent of [the Payee] and
without affecting the agreements of [the Payee] contained in this 
[              ]; provided, however, that nothing contained in this
Section [      ](f) shall constitute a waiver of the right of the Maker itself
to agree to or consent to a settlement or compromise of a claim which any holder
of Senior Debt may have against the Maker.

 

(g)                                 Sale of Subordinated Debt.  [The Payee] will
not, at any time while this Agreement is in effect, sell, transfer, pledge,
assign, hypothecate or otherwise dispose of any Subordinated Debt to any person
other than a person who agrees in a writing, satisfactory in form and substance
to the Maker and the holders of a majority of the then outstanding principal
amount of Senior Debt, to be bound by all of the obligations of [the Payee]
hereunder.  In the case of any such disposition by [the Payee], [the Payee] will
use its best efforts to notify each holder of Senior Debt at least 10 days prior
to the date of any of such intended disposition.

 

(h)                                 Continuation of Subordination.  To the
extent that the Maker or any guarantor of or provider of collateral for the
Senior Debt makes any payment on the Senior Debt that is subsequently
invalidated, declared to be fraudulent or preferential or set aside or is
required to be repaid to a trustee, receiver or any other party under any
bankruptcy, insolvency or reorganization act, state or federal law, common law
or equitable cause (such payment being hereinafter referred to as a “Voided
Payment”), then to the extent of such Voided Payment, that portion of the Senior
Debt that had been previously satisfied by such Voided Payment shall be revived
and continue in full force and effect (and continue to have the benefit of the
subordination provisions hereof) as if

 

--------------------------------------------------------------------------------

(12)  This clause (iii) shall only be required for Subordinated Payment Notes
issued on or after the Closing Date.

 

F-3

--------------------------------------------------------------------------------


 

such Voided Payment had never been made.  To the extent that [the Payee] has
received any payments with respect to Subordinated Debt subsequent to the date
of the initial receipt of such Voided Payment by a holder of Senior Debt and
such payments have not been invalidated, declared to be fraudulent or
preferential or set aside or required to be repaid to a trustee, receiver, or
any other party under any bankruptcy act, state or federal law, common law or
equitable cause, [the Payee] shall be obligated and hereby agrees that any such
payment so made or received shall be deemed to have been received in trust for
the benefit of the recipient of the Voided Payment, and [the Payee] hereby
agrees to pay to the recipient of the Voided Payment, upon demand, the full
amount so received by [the Payee] during such period of time to the extent
necessary fully to restore to the recipient of the Voided Payment the amount of
such Voided Payment.

 

(i)                                     Continuing Agreement.  The provisions of
this Section [    ] constitute a continuing agreement and shall be binding upon
the Maker and [the Payee] and their successors and assigns, and inure to the
benefit of and be enforceable by each holder of Senior Debt and their
successors, transferees and assigns.

 

For purposes of these subordination provisions, Senior Debt would be defined as
follows:

 

“Senior Debt” means (i) all indebtedness of the Maker for or relating to money
borrowed from banks or other institutional lenders or evidenced by a note, bond,
debenture or similar instrument and financing leases, including any extension or
renewals thereof, whether outstanding on the date hereof or hereafter created or
incurred, which is not by its terms subordinate and junior to or on a parity
with the [                  ]s, (ii) all guaranties by the Maker,  which are not
by their terms subordinate and junior to or on a parity with the
[              ]s, of indebtedness of any subsidiary if such indebtedness would
have been Senior Debt pursuant to the provisions of clause (i) of this sentence
had it been indebtedness of the Maker, (iii) all obligations of the Maker in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for account of the Maker, and (iv) all
obligations of the Maker in connection with an interest rate swap, cap or collar
agreement or similar arrangement between the Maker and one or more financial
institutions providing for the transfer or mitigation of interest risks either
generally or under specific contingencies, in each case including all principal,
interest (including, without limitation, any interest accruing subsequent to the
commencement of bankruptcy, insolvency or similar proceedings with respect to
the Maker, whether or not such interest is allowable as a claim in any such
proceeding), fees, costs, enforcement expenses (including legal fees and
disbursements), collateral protection expenses and other reimbursement or
indemnity obligations created or evidenced by any prior, concurrent, or
subsequent notes, instruments or agreements of indebtedness, liabilities or
obligations of any type or form whatsoever relating to any of the foregoing. 
Senior Debt shall expressly include any and all interest accruing and
out-of-pocket costs or expenses incurred after the date of any filing by or
against the Maker of any petition under the federal Bankruptcy Code or any other
bankruptcy, insolvency, or reorganization act regardless of whether the claim of
any holder of Senior Debt therefor is allowed or allowable in the case or
proceeding relating thereto.

 

F-4

--------------------------------------------------------------------------------


 

EXHIBIT G TO

CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                , 20      

 

To:                              Bank of America, N.A., as Administrative Agent,
and the Lenders under the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

Please refer to the Fifth Amended and Restated Credit Agreement dated as of
November 3, 2011 (as amended or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms defined therein being used herein as
therein defined) among Affiliated Managers Group, Inc., a Delaware corporation
(the “Borrower”), various financial institutions and Bank of America, N.A., as
Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [                                      ] of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                       Attached hereto as Schedule 1 are the
year-end audited financial statements required by Section 6.1(a) of the Credit
Agreement for the fiscal year ended as of the Financial Statement Date specified
above (the “Statement Date”), together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                       Attached hereto as Schedule 1 are the
unaudited financial statements required by Section 6.1(b) of the Credit
Agreement for the fiscal quarter ended as of the Financial Statement Date
specified above (the “Statement Date”).  Such financial statements fairly
present, in all material respects, the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.

 

2.                                       The undersigned has reviewed and is
familiar with the terms of the Credit Agreement and has made, or has caused to
be made under his/her supervision, a detailed review of the transactions and
condition (financial or otherwise) of the Borrower during the period covered by
the attached financial statements with a view to determining whether during such
period the Borrower performed and observed all its obligations under the Loan
Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned no Default exists.]

 

G-1

--------------------------------------------------------------------------------


 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

3.                                       Schedule 2 sets forth a true and
accurate calculation of each of the financial covenants set forth on Section 7.1
of the Credit Agreement as of the Statement Date.

 

4.                                       Schedule 3 describes any material
change in accounting policies or financial reporting practices by the Borrower
or any Subsidiary.

 

5.                                       Schedule 4 sets forth a listing for
each Investment Firm of its aggregate assets under management as of the
Statement Date.

 

6.                                       Schedule 5 sets forth a listing of all
Acquisitions of new Investment Firms consummated during the most recently ended
fiscal quarter for which more than $50,000,000 but less than $150,000,000 in
aggregate consideration (including any non-cash consideration) was paid,
together with all documents required pursuant to Section 6.2(e) of the Credit
Agreement.

 

7.                                       Schedule 6 sets forth a listing of all
Acquisitions of new Investment Firms consummated during the most recently ended
fiscal quarter for which less than $50,000,000 in aggregate consideration
(including any non-cash consideration) was paid.

 

8.                                       Schedule 7 sets forth a listing of all
Acquisitions of additional Capital Stock of any existing Investment Firm
consummated during the most recently ended fiscal quarter.

 

9.                                       Schedule 8 sets forth a calculation of
Indebtedness and Liens permitted pursuant to Section 7.2 and Section 7.3(i) of
the Credit Agreement.

 

10.                                 Schedule 9 sets forth a calculation of all
asset sales made after the Closing Date pursuant to Section 7.5(d) of the Credit
Agreement.

 

G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            , 20    .

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

G-3

--------------------------------------------------------------------------------

 


 

EXHIBIT H TO

CREDIT AGREEMENT

 

FORM OF BORROWING NOTICE

 

Date:                , 20    

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Please refer to the Fifth Amended and Restated Credit Agreement dated as of
November 3, 2011 (as amended or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms defined therein being used herein as
therein defined) among Affiliated Managers Group, Inc., a Delaware corporation
(the “Borrower”), various financial institutions and Bank of America, N.A., as
Administrative Agent.

 

[A.         The Borrower hereby requests a borrowing of Revolving Loans:

 

1.             Comprised of [Eurodollar][ABR] Loans.

 

2.             In the amount of $                      .

 

3.             On [specify Borrowing Date].

 

4.             For Eurodollar Loans: with an Interest Period of           
[months][weeks].]

 

[B.         The Borrower hereby requests a borrowing of the Swingline Loans:

 

1.             In the amount of $                      .

 

2.             On [specify Borrowing Date].]

 

H-1

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants that the conditions specified in
Sections 5.2(a) and (b) shall be satisfied on and as of the Borrowing Date.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I TO

CREDIT AGREEMENT

 

FORM OF CONVERSION/CONTINUATION NOTICE

 

Date:                , 20   

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Please refer to the Fifth Amended and Restated Credit Agreement dated as of
November 3, 2011 (as amended or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms defined therein being used herein as
therein defined) among Affiliated Managers Group, Inc., a Delaware corporation
(the “Borrower”), various financial institutions and Bank of America, N.A., as
Administrative Agent.

 

[FOR CONVERSIONS]

 

The Borrower hereby requests a conversion of Revolving Loans comprised of
[Eurodollar][ABR] Loans:

 

1.             On [specify conversion date].

 

2.             Such Revolving Loans are to be converted into [ABR][Eurodollar]
Loans.

 

3.             The aggregate amount of Revolving Loans to be converted is
$                .

 

[4.          [The Interest Period for such Eurodollar Loans shall be           
[months][weeks].](13)

 

 

[FOR CONTINUATIONS]

 

The Borrower hereby requests a continuation of Revolving Loans comprised of
Eurodollar Loans:

 

1.             On [specify continuation date].

 

2.                                       The Interest Period for such continued
Eurodollar Loans shall be            [months][weeks].

 

The Borrower hereby certifies that no Event of Default exists.(14)

 

--------------------------------------------------------------------------------

(13)  For conversion into Eurodollar Loans only.

(14)  This certification is applicable to conversions to Eurodollar Loans and
continuations of Eurodollar Loans.

 

I-1

--------------------------------------------------------------------------------


 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT J TO
CREDIT AGREEMENT

 

FORM OF JOINDER AGREEMENT

 

[Date]

 

Bank of America, N.A., as Administrative Agent
under the Credit Agreement referred to below
Attention:

 

Ladies/Gentlemen:

 

Please refer to the Fifth Amended and Restated Credit Agreement dated as of
November 3, 2011 (as amended or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, various financial institutions and Bank
of America, N.A., as Administrative Agent.  Capitalized terms used but not
defined herein have the respective meanings set forth in the Credit Agreement.

 

In connection with the increase in the Aggregate Commitments from
$                     to $                     pursuant to Section 2.3 of the
Credit Agreement, the undersigned confirms that it has agreed to become a Lender
under the Credit Agreement with a Commitment of $                     effective
on                          , 20     (the “Increase Effective Date”).

 

The undersigned (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements delivered by the Borrower pursuant to the
Credit Agreement, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to become a
Lender under the Credit Agreement; and (b) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit and legal decisions in taking or not taking
action under the Credit Agreement.

 

The undersigned represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Joinder Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement; and (ii) no notices to, or consents, authorizations or approvals of,
any Person are required (other than any already given or obtained) for its due
execution and delivery of this Joinder Agreement or the performance of its
obligations as a Lender under the Credit Agreement.

 

The undersigned agrees to execute and deliver such other instruments, and take
such other actions, as the Administrative Agent or the Borrower may reasonably
request in connection with the transactions contemplated by this Joinder
Agreement.

 

J-1

--------------------------------------------------------------------------------


 

The following administrative details apply to the undersigned:

 

(A)

Notice Address:

 

 

 

Legal name:

 

Address:

 

 

 

 

 

Attention:

 

Telephone: (      )

 

Facsimile: (      )

 

 

(B)

Payment Instructions:

 

 

 

Account No.:

 

                At:

 

 

 

 

 

Reference:

 

Attention:

 

The undersigned acknowledges and agrees that, on the date on which the
undersigned becomes a Lender under the Credit Agreement as set forth in the
second paragraph hereof, the undersigned (a) will be bound by the terms of the
Credit Agreement as fully and to the same extent as if the undersigned were an
original Lender under the Credit Agreement and (b) will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

 

This Joinder Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns.  This Joinder
Agreement may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Joinder Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Joinder Agreement.  THIS JOINDER AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

 

Very truly yours,

 

 

 

[NAME OF NEW LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

J-2

--------------------------------------------------------------------------------


 

Acknowledged and consented to as of

                               , 20    

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Acknowledged and consented to as of

, 20

 

AFFILIATED MANAGERS GROUP, INC., as Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

J-3

--------------------------------------------------------------------------------


 

EXHIBIT K TO

CREDIT AGREEMENT

 

FORM OF CONVERSION SUPPLEMENT

 

The undersigned Lender, by its signature below, hereby consents to the amendment
and restatement of the Existing Credit Agreement as defined under and pursuant
to that certain Fifth Amended and Restated Credit Agreement, dated as of
November 3, 2011 (as amended, the “Credit Agreement”; capitalized terms defined
therein being used herein as therein defined), among Affiliated Managers
Group, Inc., a Delaware corporation (the “Borrower”), the Lenders party thereto
and Bank of America, N.A., as Administrative Agent, with the same force and
effect as if such Lender had originally consented to such amendment and
restatement.  In connection with the foregoing, the undersigned Lender hereby
agrees that from and after the date set forth below and upon the execution of
this Conversion Supplement by the parties hereto, the Original Commitment of
such Lender shall be converted, automatically and without the further consent or
approval of any other Person, to an Extended Commitment of an equal amount and
such Lender shall, for all purposes of the Credit Agreement, be an Extended
Commitment Lender with respect to such Extended Commitment.

 

[                                                                                   ],
as a Lender

 

 

 

By:

 

 

Name:

 

Title:

 

Date:

 

 

ACCEPTED AND AGREED AS OF [                           , 20    ]:

AFFILIATED MANAGERS GROUP, INC., as Borrower

 

 

By:

 

 

Name:

 

Title:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

K-1

--------------------------------------------------------------------------------